PACES WEST

ATLANTA, GEORGIA



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFFICE LEASE AGREEMENT



 

BETWEEN



 

EOP-PACES LIMITED PARTNERSHIP, a Delaware limited partnership

("LANDLORD")



 

AND



 

THE SUMMIT NATIONAL BANK, a national banking association

("TENANT")

TABLE OF CONTENTS



I.

Basic Lease Information.

1

II.

Lease Grant.

2

III.

Possession.

3

IV.

Rent.

3

V.

Compliance with Laws; Use

6

VI.

Security Deposit

6

VII.

Services to be Furnished by Landlord

7

VIII.

Leasehold Improvements

7

IX.

Repairs and Alterations

8

X.

Use of Electrical Services by Tenant

9

XI.

Entry by Landlord

9

XII.

Assignment and Subletting

10

XIII.

Liens.

12

XIV.

Indemnity and Waiver of Claims

12

XV.

Insurance

12

XVI.

Subrogation

13

XVII.

Casualty Damage

13

XVIII.

Condemnation.

14

XXIV.

Events of Default

14

XX.

Remedies

15

XXI.

Limitation of Liability

16

XXII.

No Waiver.

16

XXIII.

Quiet Enjoyment

16

XXIV.

Relocation

16

XXV.

Holding Over

16

XXVI.

Subordination to Mortgages; Estoppel Certificate

17

XXVII.

Attorneys' Fees

17

XXVIII.

Notice.

18

XXIX.

Excepted Rights

18

XXX.

Surrender of Premises

18

XXXI.

Miscellaneous.

18

XXXII.

Entire Agreement

20

OFFICE LEASE AGREEMENT



THIS OFFICE LEASE AGREEMENT

(the "Lease") is made and entered into as of the 18th day of __April____, 2002,
by and between EOP-PACES LIMITED PARTNERSHIP, a Delaware limited partnership
("Landlord") and THE SUMMIT NATIONAL BANK, a national banking association
("Tenant").





I.

Basic Lease Information.

   

A.

"Building" shall mean the building complex located at 2727 Paces Ferry Road,
N.W., Atlanta, Georgia, which is comprised of One Paces West and Two Paces West,
commonly known as Paces West.

   

B.

"Rentable Square Footage of the Building" is deemed to be 646,471 square feet.

   

C.

"Premises" shall mean the area shown on Exhibit A to this Lease. The Premises
are known as suite number 150 and are located on the 1st floor of One Paces
West, comprising a part of the Building. The "Rentable Square Footage of the
Premises" is deemed to be 5,266 square feet. If the Premises include one or more
floors in their entirety, all corridors and restroom facilities located on such
full floor(s) shall be considered part of the Premises. Landlord and Tenant
stipulate and agree that the Rentable Square Footage of the Building and the
Rentable Square Footage of the Premises are correct and shall not be remeasured.

   

D.

"Base Rent":



 

 

Period



Annual Rate

Per Square Foot



Annual

Base Rent



Monthly

Base Rent

(07/01/02) -- (06/30/03)

$21.25

$111,902.52

$9,325.21

(07/01/03) -- (06/30/04)

$21.89

$115,272.72

$9,606.06

(07/01/04) -- (06/30/05)

$22.55

$118,748.28

$9,895.69

(07/01/05) -- (06/30/06)

$23.23

$122,329.20

$10,194.10

(07/01/06) -- (06/30/07)

$23.93

$126,015.36

$10,501.28



Notwithstanding anything in this Section of the Lease to the contrary, so long
as Tenant executes and delivers this Lease to Landlord on or before May 1, 2002
and Tenant is not in default under this Lease or the Existing Lease (as defined
in Section III.A. of this Lease), Tenant shall be entitled to a partial
abatement of Base Rent in the amount of $877.67 per month for 2 consecutive full
calendar months of the Term, beginning with the first full calendar month of the
Term (the "Base Rent Abatement Period"). The total amount of Base Rent abated
during the Base Rent Abatement Period shall equal $1,755.34 (the "Abated Base
Rent"). If Tenant defaults at any time during the Term and fails to cure such
default within any applicable cure period under the Lease, all Abated Base Rent
shall immediately become due and payable. The payment by Tenant of the Abated
Base Rent in the event of a default shall not limit or affect any of Landlord's
other rights, pursuant to this Lease or at law or in equity. During the Base
Rent Abatement Period, only Base Rent shall be abated, and all Additional Rent
and other costs and charges specified in this Lease shall remain as due and
payable pursuant to the provisions of this Lease.

   

E.

"Tenant's Pro Rata Share": 0.8146%.

   

F.

"Base Year" for Taxes: 2002; "Base Year" for Expenses: 2002.

   

G.

"Term": A period of sixty (60) months. The Term shall commence on July 1, 2002
(the "Commencement Date") and, unless terminated early in accordance with this
Lease, end on June 30, 2007 (the "Termination Date").

   

H.

Tenant allowance: None.

   

I.

"Security Deposit": None.

   

J.

"Guarantor(s)": None.

   

K.

"Broker": Baker Dennard Co.

   

L.

"Permitted Use": The operation of a full service banking institution and the
operation of an ATM machine, or any general office use not in conflict with any
exclusive rights granted to another tenant in the Building.

     

The Premises may not be used for the purpose of selling to the public magazines,
newspapers, greeting cards, health and beauty supplies, candy, gum, cigarettes
or mints.

   

M.

"Notice Addresses":

   

Tenant:

   

Prior to, on and after the Commencement Date, day-to-day notices of an
operational nature shall only be sent to the Tenant at the Premises and all
other notices shall be sent as follows:

   

Summit National Bank

 

4360 Chamblee -- Dunwoody Road

 

Suite 300

 

Atlanta, Georgia 30341

 

Attention: Gary McClung

 

Phone: (770) 454-0400

 

Fax: (770) 458-7818

 



 

Landlord:

With a copy to:

   

EOP-PACES LIMITED PARTNERSHIP

c/o Equity Office Properties Trust

2727 Paces Ferry Road, N.W.

Suite #1-125

Atlanta, Georgia 30339

Attention: Building Manager

Equity Office Properties

Two North Riverside Plaza

Suite 2100

Chicago, Illinois 60606

Attention: Regional Counsel - Atlanta



Rent (defined in Section IV.A) is payable to the order of Equity Office
Properties at the following address: EQUITY OFFICE PROPERTIES, Post Office Box
281080, Atlanta, Georgia 30384-1080.

   

N.

"Business Day(s)" are Monday through Friday of each week, exclusive of New
Year's Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and
Christmas Day ("Holidays"). Landlord may designate additional Holidays, provided
that the additional Holidays are commonly recognized by other office buildings
in the area where the Building is located.

   

O.

"Landlord Work" means the work, if any, that Landlord is obligated to perform in
the Premises pursuant to a separate work letter agreement (the "Work Letter"),
if any, attached as Exhibit D.

   

P.

"Law(s)" means all applicable statutes, codes, ordinances, orders, rules and
regulations of any municipal or governmental entity.

   

Q.

"Normal Business Hours" for the Building are 8:00 a.m. to 6:00 p.m. on Business
Days and 8:00 a.m. to 1:00 p.m. on Saturdays.

   

R.

"Property" means the Building and the parcel(s) of land on which it is located
and, at Landlord's discretion, the Building garage and other improvements
serving the Building, if any, and the parcel(s) of land on which they are
located.

II. Lease Grant.



Landlord leases the Premises to Tenant and Tenant leases the Premises from
Landlord, together with the right in common with others to use any portions of
the Property that are designated by Landlord for the common use of tenants and
others, such as sidewalks, unreserved parking areas, common corridors, elevator
foyers, restrooms, vending areas and lobby areas (the "Common Areas").

   

III. Possession.



A.

Tenant currently is in possession of the Premises, as tenant, pursuant to the
terms of the Existing Lease (as defined in Section VIII of Exhibit E of this
Lease), which Existing Lease by its terms, is scheduled to expire as of the day
immediately preceding the Commencement Date of this Lease.

   

B.

Subject to Landlord's obligation, if any, to perform Landlord Work and
Landlord's obligations under Section IX.B., the Premises are accepted by Tenant
in "as is" condition and configuration. Tenant is in possession of the Premises,
and Tenant agrees that the Premises are in good order and satisfactory
condition, and that there are no representations or warranties by Landlord
regarding the condition of the Premises or the Building.

   

C.

Intentionally Omitted.



IV. Rent.



A.

Payments

. As consideration for this Lease, Tenant shall pay Landlord, without any setoff
or deduction, the total amount of Base Rent and Additional Rent due for the
Term. "Additional Rent" means all sums (exclusive of Base Rent) that Tenant is
required to pay Landlord. Additional Rent and Base Rent are sometimes
collectively referred to as "Rent". Tenant shall pay and be liable for all
rental, sales and use taxes (but excluding income taxes), if any, imposed upon
or measured by Rent under applicable Law. Base Rent and recurring monthly
charges of Additional Rent shall be due and payable in advance on the first day
of each calendar month without notice or demand, provided that the installment
of Base Rent for the first full calendar month of the Term shall be payable upon
the execution of this Lease by Tenant. All other items of Rent shall be due and
payable by Tenant on or before 30 days after billing by Landlord. All payments
of Rent shall be by good and sufficient check or by other means (such as
automatic debit or electronic transfer) acceptable to Landlord. If Tenant fails
to pay any item or installment of Rent when due, Tenant shall pay Landlord an
administration fee equal to 5% of the past due Rent, provided that Tenant shall
be entitled to a grace period of 5 days for the first 2 late payments of Rent in
a given calendar year. If the Term commences on a day other than the first day
of a calendar month or terminates on a day other than the last day of a calendar
month, the monthly Base Rent and Tenant's Pro Rata Share of any Tax Excess
(defined in Section IV.B.) or Expense Excess (defined in Section IV.B.) for the
month shall be prorated based on the number of days in such calendar month.
Landlord's acceptance of less than the correct amount of Rent shall be
considered a payment on account of the earliest Rent due. No endorsement or
statement on a check or letter accompanying a check or payment shall be
considered an accord and satisfaction, and either party may accept the check or
payment without prejudice to that party's right to recover the balance or pursue
other available remedies. Tenant's covenant to pay Rent is independent of every
other covenant in this Lease.      

B.

Expense Excess and Tax Excess.

Tenant shall pay Tenant's Pro Rata Share of the amount, if any, by which
Expenses (defined in Section IV.C.) for each calendar year during the Term
exceed Expenses for the Base Year (the "Expense Excess") and also the amount, if
any, by which Taxes (defined in Section IV.D.) for each calendar year during the
Term exceed Taxes for the Base Year (the "Tax Excess"). If Expenses and/or Taxes
in any calendar year decrease below the amount of Expenses and/or Taxes for the
Base Year, Tenant's Pro Rata Share of Expenses and/or Taxes, as the case may be,
for that calendar year shall be $0. Landlord shall provide Tenant with a good
faith estimate of the Expense Excess and of the Tax Excess for each calendar
year during the Term. On or before the first day of each month, Tenant shall pay
to Landlord a monthly installment equal to one-twelfth of Tenant's Pro Rata
Share of Landlord's estimate of the Expense Excess and one-twelfth of Tenant's
Pro Rata Share of Landlord's estimate of the Tax Excess. If Landlord determines
that its good faith estimate of the Expense Excess or of the Tax Excess was
incorrect by a material amount, Landlord may provide Tenant with a revised
estimate. After its receipt of the revised estimate, Tenant's monthly payments
shall be based upon the revised estimate. If Landlord does not provide Tenant
with an estimate of the Expense Excess or of the Tax Excess by January 1 of a
calendar year, Tenant shall continue to pay monthly installments based on the
previous year's estimate(s) until Landlord provides Tenant with the new
estimate. Upon delivery of the new estimate, an adjustment shall be made for any
month for which Tenant paid monthly installments based on the previous year's
estimate(s). Tenant shall pay Landlord the amount of any underpayment within 30
days after receipt of the new estimate. Any overpayment shall be refunded to
Tenant within 30 days or credited against the next due future installment(s) of
Additional Rent.        

As soon as is practical following the end of each calendar year, Landlord shall
furnish Tenant with a statement of the actual Expenses and Expense Excess and
the actual Taxes and Tax Excess for the prior calendar year. If the estimated
Expense Excess and/or estimated Tax Excess for the prior calendar year is more
than the actual Expense Excess and/or actual Tax Excess, as the case may be, for
the prior calendar year, Landlord shall apply any overpayment by Tenant against
Additional Rent due or next becoming due, provided if the Term expires before
the determination of the overpayment, Landlord shall refund any overpayment to
Tenant after first deducting the amount of Rent due. If the estimated Expense
Excess and/or estimated Tax Excess for the prior calendar year is less than the
actual Expense Excess and/or actual Tax Excess, as the case may be, for such
prior year, Tenant shall pay Landlord, within 30 days after its receipt of the
statement of Expenses and/or Taxes, any underpayment for the prior calendar
year.

     

C.

Expenses Defined

. "Expenses" means all costs and expenses incurred in each calendar year in
connection with operating, maintaining, repairing, and managing the Building and
the Property, including, but not limited to:        

1.

Labor costs, including, wages, salaries, social security and employment taxes,
medical and other types of insurance, uniforms, training, and retirement and
pension plans.

       

2.

Management fees, the cost of equipping and maintaining a management office,
accounting and bookkeeping services, legal fees not attributable to leasing or
collection activity, and other administrative costs. Landlord, by itself or
through an affiliate, shall have the right to directly perform or provide any
services under this Lease (including management services), provided that the
cost of any such services shall not exceed the cost that would have been
incurred had Landlord entered into an arms-length contract for such services
with an unaffiliated entity of comparable skill and experience.

       

3.

The cost of services, including amounts paid to service providers and the rental
and purchase cost of parts, supplies, tools and equipment.

       

4.

Premiums and deductibles paid by Landlord for insurance, including workers
compensation, fire and extended coverage, earthquake, general liability, rental
loss, elevator, boiler and other insurance customarily carried from time to time
by owners of comparable office buildings.

       

5.

Electrical Costs (defined below) and charges for water, gas, steam and sewer,
but excluding those charges for which Landlord is reimbursed by tenants.
"Electrical Costs" means: (a) charges paid by Landlord for electricity;
(b) costs incurred in connection with an energy management program for the
Property; and (c) if and to the extent permitted by Law, a fee for the services
provided by Landlord in connection with the selection of utility companies and
the negotiation and administration of contracts for electricity, provided that
such fee shall not exceed 50% of any savings obtained by Landlord. Electrical
Costs shall be adjusted as follows: (i) amounts received by Landlord as
reimbursement for above standard electrical consumption shall be deducted from
Electrical Costs; (ii) the cost of electricity incurred to provide overtime HVAC
to specific tenants (as reasonably estimated by Landlord) shall be deducted from
Electrical Costs; and (iii) if Tenant is billed directly for the cost of
building standard electricity to the Premises as a separate charge in addition
to Base Rent, the cost of electricity to individual tenant spaces in the
Building shall be deducted from Electrical Costs.

       

6.

The amortized cost of capital improvements (as distinguished from replacement
parts or components installed in the ordinary course of business) made to the
Property which are: (a) performed primarily to reduce operating expense costs or
otherwise improve the operating efficiency of the Property; or (b) required to
comply with any Laws that are enacted, or first interpreted to apply to the
Property, after the date of this Lease. The cost of capital improvements shall
be amortized by Landlord over the lesser of the Payback Period (defined below)
or 5 years. The amortized cost of capital improvements may, at Landlord's
option, include actual or imputed interest at the rate that Landlord would
reasonably be required to pay to finance the cost of the capital improvement.
"Payback Period" means the reasonably estimated period of time that it takes for
the cost savings resulting from a capital improvement to equal the total cost of
the capital improvement.

       

If Landlord incurs Expenses for the Property together with one or more other
buildings or properties, whether pursuant to a reciprocal easement agreement,
common area agreement or otherwise, the shared costs and expenses shall be
equitably prorated and apportioned between the Property and the other buildings
or properties. Expenses shall not include: the cost of capital improvements
(except as set forth above); depreciation; interest (except as provided above
for the amortization of capital improvements); principal payments of mortgage
and other non-operating debts of Landlord; the cost of repairs or other work to
the extent Landlord is reimbursed by insurance or condemnation proceeds; costs
in connection with leasing space in the Building, including brokerage
commissions; lease concessions, including rental abatements and construction
allowances, granted to specific tenants; costs incurred in connection with the
sale, financing or refinancing of the Building; fines, interest and penalties
incurred due to the late payment of Taxes (defined in Section IV.D) or Expenses;
organizational expenses associated with the creation and operation of the entity
which constitutes Landlord; or any penalties or damages that Landlord pays to
Tenant under this Lease or to other tenants in the Building under their
respective leases. If the Building is not at least 95% occupied during any
calendar year or if Landlord is not supplying services to at least 95% of the
total Rentable Square Footage of the Building at any time during a calendar
year, Expenses shall, at Landlord's option, be determined as if the Building had
been 95% occupied and Landlord had been supplying services to 95% of the
Rentable Square Footage of the Building during that calendar year. If Tenant
pays for its Pro Rata Share of Expenses based on increases over a "Base Year"
and Expenses for a calendar year are determined as provided in the prior
sentence, Expenses for the Base Year shall also be determined as if the Building
had been 95% occupied and Landlord had been supplying services to 95% of the
Rentable Square Footage of the Building. The extrapolation of Expenses under
this Section shall be performed by appropriately adjusting the cost of those
components of Expenses that are impacted by changes in the occupancy of the
Building.

     

D.

Taxes Defined.

"Taxes" shall mean: (1) all real estate taxes and other assessments on the
Building and/or Property, including, but not limited to, assessments for special
improvement districts and building improvement districts, taxes and assessments
levied in substitution or supplementation in whole or in part of any such taxes
and assessments and the Property's share of any real estate taxes and
assessments under any reciprocal easement agreement, common area agreement or
similar agreement as to the Property; (2) all personal property taxes for
property that is owned by Landlord and used in connection with the operation,
maintenance and repair of the Property; and (3) all costs and fees incurred in
connection with seeking reductions in any tax liabilities described in (1) and
(2), including, without limitation, any costs incurred by Landlord for
compliance, review and appeal of tax liabilities. Without limitation, Taxes
shall not include any income, capital levy, franchise, capital stock, gift,
estate or inheritance tax. If an assessment is payable in installments, Taxes
for the year shall include the amount of the installment and any interest due
and payable during that year. For all other real estate taxes, Taxes for that
year shall, at Landlord's election, include either the amount accrued, assessed
or otherwise imposed for the year or the amount due and payable for that year,
provided that Landlord's election shall be applied consistently throughout the
Term. If a change in Taxes is obtained for any year of the Term during which
Tenant paid Tenant's Pro Rata Share of any Tax Excess, then Taxes for that year
will be retroactively adjusted and Landlord shall provide Tenant with a credit,
if any, based on the adjustment. Likewise, if a change is obtained for Taxes for
the Base Year, Taxes for the Base Year shall be restated and the Tax Excess for
all subsequent years shall be recomputed. Tenant shall pay Landlord the amount
of Tenant's Pro Rata Share of any such increase in the Tax Excess within 30 days
after Tenant's receipt of a statement from Landlord.      

E.

Audit Rights

. Tenant may, within 90 days after receiving Landlord's statement of Expenses,
give Landlord written notice ("Review Notice") that Tenant intends to review
Landlord's records of the Expenses for that calendar year. Within a reasonable
time after receipt of the Review Notice, Landlord shall make all pertinent
records available for inspection that are reasonably necessary for Tenant to
conduct its review. If any records are maintained at a location other than the
office of the Building, Tenant may either inspect the records at such other
location or pay for the reasonable cost of copying and shipping the records. If
Tenant retains an agent to review Landlord's records, the agent must be with a
licensed CPA firm. Tenant shall be solely responsible for all costs, expenses
and fees incurred for the audit. Within 60 days after the records are made
available to Tenant, Tenant shall have the right to give Landlord written notice
(an "Objection Notice") stating in reasonable detail any objection to Landlord's
statement of Expenses for that year. If Tenant fails to give Landlord an
Objection Notice within the 60 day period or fails to provide Landlord with a
Review Notice within the 90 day period described above, Tenant shall be deemed
to have approved Landlord's statement of Expenses and shall be barred from
raising any claims regarding the Expenses for that year. If Tenant provides
Landlord with a timely Objection Notice, Landlord and Tenant shall work together
in good faith to resolve any issues raised in Tenant's Objection Notice. If
Landlord and Tenant determine that Expenses for the calendar year are less than
reported, Landlord shall provide Tenant with a credit against the next
installment of Rent in the amount of the overpayment by Tenant. Likewise, if
Landlord and Tenant determine that Expenses for the calendar year are greater
than reported, Tenant shall pay Landlord the amount of any underpayment within
30 days. The records obtained by Tenant shall be treated as confidential. In no
event shall Tenant be permitted to examine Landlord's records or to dispute any
statement of Expenses unless Tenant has paid and continues to pay all Rent when
due.



V. Compliance with Laws; Use.



The Premises shall be used only for the Permitted Use and for no other use
whatsoever. Tenant shall not use or permit the use of the Premises for any
purpose which is illegal, dangerous to persons or property or which, in
Landlord's reasonable opinion, unreasonably disturbs any other tenants of the
Building or interferes with the operation of the Building. Tenant shall comply
with all Laws, including the Americans with Disabilities Act, regarding the
operation of Tenant's business and the use, condition, configuration and
occupancy of the Premises. Except to the extent properly included in Expenses,
Landlord shall be responsible for the cost of correcting any violations of Title
III of the Americans with Disabilities Act (ADA) and other Laws with respect to
the Common Areas of the Building. Notwithstanding the foregoing, Landlord shall
have the right to contest any alleged violation in good faith, including,
without limitation, the right to apply for and obtain a waiver or deferment of
compliance, the right to assert any and all defenses allowed by Law and the
right to appeal any decisions, judgments or rulings to the fullest extent
permitted by Law. Landlord, after the exhaustion of any and all rights to appeal
or contest, will make all repairs, additions, alterations or improvements
necessary to comply with the terms of any final order or judgment. Tenant,
within 10 days after receipt, shall provide Landlord with copies of any notices
it receives regarding a violation or alleged violation of any Laws. Tenant shall
comply with the rules and regulations of the Building attached as Exhibit B and
such other reasonable rules and regulations adopted by Landlord from time to
time. Tenant shall also cause its agents, contractors, subcontractors,
employees, customers, and subtenants to comply with all rules and regulations.
Landlord shall not knowingly discriminate against Tenant in Landlord's
enforcement of the rules and regulations.



 

VI. Security Deposit.



The Security Deposit shall be delivered to Landlord upon the execution of this
Lease by Tenant and shall be held by Landlord without liability for interest
(unless required by Law) as security for the performance of Tenant's
obligations. The Security Deposit is not an advance payment of Rent or a measure
of Tenant's liability for damages. Landlord may, from time to time, without
prejudice to any other remedy, use all or a portion of the Security Deposit to
satisfy past due Rent or to cure any uncured default by Tenant. If Landlord uses
the Security Deposit, Tenant shall on demand restore the Security Deposit to its
original amount. Landlord shall return any unapplied portion of the Security
Deposit to Tenant within 45 days after the later to occur of: (1) the
determination of Tenant's Pro Rata Share of any Tax Excess and Expense Excess
for the final year of the Term; (2) the date Tenant surrenders possession of the
Premises to Landlord in accordance with this Lease; or (3) the Termination Date.
If Landlord transfers its interest in the Premises, Landlord may assign the
Security Deposit to the transferee and, following the assignment, Landlord shall
have no further liability for the return of the Security Deposit. Landlord shall
not be required to keep the Security Deposit separate from its other accounts.



VII. Services to be Furnished by Landlord.



A.

Landlord agrees to furnish Tenant with the following services: (1) Water service
for use in the lavatories on each floor on which the Premises are located;
(2) Heat and air conditioning in season during Normal Business Hours, at such
temperatures and in such amounts as are standard for comparable buildings or as
required by governmental authority. Tenant, upon such advance notice as is
reasonably required by Landlord, shall have the right to receive HVAC service
during hours other than Normal Business Hours. Tenant shall pay Landlord the
standard charge for the additional service as reasonably determined by Landlord
from time to time (as of the date hereof, Landlord's current charge for after
hours HVAC Service is $40.00 per hour and is subject to change from time to
time); (3) Maintenance and repair of the Property as described in Section IX.B.;
(4) Janitor service on Business Days. If Tenant's use, floor covering or other
improvements require special services in excess of the standard services for the
Building, Tenant shall pay the additional cost attributable to the special
services; (5) Elevator service; (6) Electricity to the Premises for general
office use, in accordance with and subject to the terms and conditions in
Article X; and (7) such other services as Landlord reasonably determines are
necessary or appropriate for the Property.

   

B.

Landlord's failure to furnish, or any interruption or termination of, services
due to the application of Laws, the failure of any equipment, the performance of
repairs, improvements or alterations, or the occurrence of any event or cause
beyond the reasonable control of Landlord (a "Service Failure") shall not render
Landlord liable to Tenant, constitute a constructive eviction of Tenant, give
rise to an abatement of Rent, nor relieve Tenant from the obligation to fulfill
any covenant or agreement. However, if the Premises, or a material portion of
the Premises, is made untenantable for a period in excess of 3 consecutive
Business Days as a result of the Service Failure, then Tenant, as its sole
remedy, shall be entitled to receive an abatement of Rent payable hereunder
during the period beginning on the 4th consecutive Business Day of the Service
Failure and ending on the day the service has been restored. If the entire
Premises has not been rendered untenantable by the Service Failure, the amount
of abatement that Tenant is entitled to receive shall be prorated based upon the
percentage of the Premises rendered untenantable and not used by Tenant. In no
event, however, shall Landlord be liable to Tenant for any loss or damage,
including the theft of Tenant's Property (defined in Article XV), arising out of
or in connection with the failure of any security services, personnel or
equipment.



VIII. Leasehold Improvements.



Except for the items set forth on Exhibit F (Partial List of Tenant's Property)
attached hereto, all improvements to the Premises (collectively, "Leasehold
Improvements") shall be owned by Landlord and shall remain upon the Premises
without compensation to Tenant. The items set forth on Exhibit F and any
unattached movable equipment or furniture, trade fixtures or other personalty of
Tenant shall be considered Tenant's Property (as defined in Article XV) and
shall be owned and insured by Tenant. However, Landlord, by written notice to
Tenant within 30 days prior to the Termination Date, may require Tenant to
remove, at Tenant's expense: (1) Cable (defined in Section IX.A) installed by or
for the exclusive benefit of Tenant and located in the Premises or other
portions of the Building; and (2) any Leasehold Improvements that are performed
by or for the benefit of Tenant and, in Landlord's reasonable judgment, are of a
nature that would require removal and repair costs that are materially in excess
of the removal and repair costs associated with standard office improvements
(collectively referred to as "Required Removables"). Without limitation, it is
agreed that Required Removables include internal stairways, raised floors,
personal baths and showers, vaults, rolling file systems and structural
alterations and modifications of any type. The Required Removables designated by
Landlord shall be removed by Tenant before the Termination Date, provided that
upon prior written notice to Landlord, Tenant may remain in the Premises for up
to 5 days after the Termination Date for the sole purpose of removing the
Required Removables, but in no event shall any such holdover in the Premises
constitute or create a tenancy-at-will under existing applicable law. Tenant's
possession of the Premises shall be subject to all of the terms and conditions
of this Lease, including the obligation to pay Rent on a per diem basis at the
rate in effect for the last month of the Term. Tenant shall repair damage caused
by the installation or removal of Required Removables. If Tenant fails to remove
any Required Removables or perform related repairs in a timely manner, Landlord,
at Tenant's expense, may remove and dispose of the Required Removables and
perform the required repairs. Tenant, within 30 days after receipt of an
invoice, shall reimburse Landlord for the reasonable costs incurred by Landlord.
Notwithstanding the foregoing, Tenant, at the time it requests approval for a
proposed Alteration (defined in Section IX.C), may request in writing that
Landlord advise Tenant whether the Alteration or any portion of the Alteration
will be designated as a Required Removable. Within 10 days after receipt of
Tenant's request, Landlord shall advise Tenant in writing as to which portions
of the Alteration, if any, will be considered to be Required Removables.



IX. Repairs and Alterations.



A.

Tenant's Repair Obligations

. Tenant shall, at its sole cost and expense, promptly perform all maintenance
and repairs to the Premises that are not Landlord's express responsibility under
this Lease, and shall keep the Premises in good condition and repair, reasonable
wear and tear excepted. Tenant's repair obligations include, without limitation,
repairs to: (1) floor covering; (2) interior partitions; (3) doors; (4) the
interior side of demising walls; (5) electronic, phone and data cabling and
related equipment (collectively, "Cable") that is installed by or for the
exclusive benefit of Tenant and located in the Premises or other portions of the
Building; (6) supplemental air conditioning units, private showers and kitchens,
including hot water heaters, plumbing, and similar facilities serving Tenant
exclusively; and (7) Alterations performed by contractors retained by Tenant,
including related HVAC balancing. All work shall be performed in accordance with
the rules and procedures described in Section IX.C. below. If Tenant fails to
make any repairs to the Premises for more than 15 days after notice from
Landlord (although notice shall not be required if there is an emergency),
Landlord may make the repairs, and Tenant shall pay the reasonable cost of the
repairs to Landlord within 30 days after receipt of an invoice, together with an
administrative charge in an amount equal to 10% of the cost of the repairs.    

B.

Landlord's Repair Obligations.

Landlord shall keep and maintain in good repair and working order and make
repairs to and perform maintenance upon: (1) structural elements of the
Building; (2) mechanical (including HVAC), electrical, plumbing and fire/life
safety systems serving the Building in general; (3) Common Areas; (4) the roof
of the Building; (5) exterior windows of the Building; and (6) elevators serving
the Building. Landlord shall promptly make repairs (considering the nature and
urgency of the repair) for which Landlord is responsible.    

C.

Alterations.

Tenant shall not make alterations, additions or improvements to the Premises or
install any Cable in the Premises or other portions of the Building
(collectively referred to as "Alterations") without first obtaining the written
consent of Landlord in each instance, which consent shall not be unreasonably
withheld or delayed. However, Landlord's consent shall not be required for any
Alteration that satisfies all of the following criteria (a "Cosmetic
Alteration"): (1) is of a cosmetic nature such as painting, wallpapering,
hanging pictures and installing carpeting; (2) is not visible from the exterior
of the Premises or Building; (3) will not affect the systems or structure of the
Building; and (4) does not require work to be performed inside the walls or
above the ceiling of the Premises. However, even though consent is not required,
the performance of Cosmetic Alterations shall be subject to all the other
provisions of this Section IX.C. Prior to starting work, Tenant shall furnish
Landlord with plans and specifications reasonably acceptable to Landlord; names
of contractors reasonably acceptable to Landlord (provided that Landlord may
designate specific contractors with respect to Building systems); copies of
contracts; necessary permits and approvals; and evidence of contractor's and
subcontractor's insurance in amounts reasonably required by Landlord. Changes to
the plans and specifications must also be submitted to Landlord for its
approval. Alterations shall be constructed in a good and workmanlike manner
using materials of a quality that is at least equal to the quality designated by
Landlord as the minimum standard for the Building. Landlord may designate
reasonable rules, regulations and procedures for the performance of work in the
Building and, to the extent reasonably necessary to avoid disruption to the
occupants of the Building, shall have the right to designate the time when
Alterations may be performed. Tenant shall reimburse Landlord within 30 days
after receipt of an invoice for sums paid by Landlord for third party
examination of Tenant's plans for non-Cosmetic Alterations. In addition, within
30 days after receipt of an invoice from Landlord, Tenant shall pay Landlord a
fee for Landlord's oversight and coordination of any non-Cosmetic Alterations
equal to 10% of the cost of the non-Cosmetic Alterations. Upon completion,
Tenant shall furnish "as-built" plans (except for Cosmetic Alterations),
completion affidavits, full and final waivers of lien and receipted bills
covering all labor and materials. Tenant shall assure that the Alterations
comply with all insurance requirements and Laws. Landlord's approval of an
Alteration shall not be a representation by Landlord that the Alteration
complies with applicable Laws or will be adequate for Tenant's use.



X. Use of Electrical Services by Tenant.



A.

Electricity used by Tenant in the Premises shall be paid for by Tenant through
inclusion in Expenses (except as provided in Section X.B. for excess usage).
Electrical service to the Premises may be furnished by one or more companies
providing electrical generation, transmission and distribution services, and the
cost of electricity may consist of several different components or separate
charges for such services, such as generation, distribution and stranded cost
charges. Landlord shall have the exclusive right to select any company providing
electrical service to the Premises, to aggregate the electrical service for the
Property and Premises with other buildings, to purchase electricity through a
broker and/or buyers group and to change the providers and manner of purchasing
electricity. Landlord shall be entitled to receive a fee (if permitted by Law)
for the selection of utility companies and the negotiation and administration of
contracts for electricity, provided that the amount of such fee shall not exceed
50% of any savings obtained by Landlord.

   

B.

Tenant's use of electrical service shall not exceed, either in voltage, rated
capacity, use beyond Normal Business Hours or overall load, the electrical
standard for the Building. For purposes hereof, the "electrical standard" for
the Building shall mean 5.5 watts per square foot of net usable floor area in
the Premises. As of the date hereof, Landlord does not have any knowledge that
Tenant's current use of electrical service in the Premises exceeds the Building
"electrical standard". If Tenant requests permission to consume excess
electrical service, Landlord may refuse to consent or may condition consent upon
conditions that Landlord reasonably elects (including, without limitation, the
installation of utility service upgrades, meters, submeters, air handlers or
cooling units), and the additional usage (to the extent permitted by Law),
installation and maintenance costs shall be paid by Tenant. Landlord shall have
the right to separately meter electrical usage for the Premises and to measure
electrical usage by survey or other commonly accepted methods.



XI. Entry by Landlord.



Landlord, its agents, contractors and representatives may enter the Premises to
inspect or show the Premises, to clean and make repairs, alterations or
additions to the Premises, and to conduct or facilitate repairs, alterations or
additions to any portion of the Building, including other tenants' premises.
Except in emergencies or to provide janitorial and other Building services after
Normal Business Hours, Landlord shall provide Tenant with reasonable prior
notice of entry into the Premises, which may be given orally to the entity
occupying the Premises. If reasonably necessary for the protection and safety of
Tenant and its employees, Landlord shall have the right to temporarily close all
or a portion of the Premises to perform repairs, alterations and additions.
However, except in emergencies, Landlord will not close the Premises if the work
can reasonably be completed on weekends and after Normal Business Hours. Entry
by Landlord shall not constitute constructive eviction or entitle Tenant to an
abatement or reduction of Rent. Notwithstanding the foregoing, except in
emergency situations as determined by Landlord, Landlord shall exercise
reasonable efforts not to unreasonably interfere with the conduct of the
business of Tenant in the Premises. However, the foregoing shall not require
Landlord to perform work after Normal Business Hours unless Tenant agrees to
reimburse Landlord for the extra cost incurred in connection with such work
which exceeds the cost for such work which would have been incurred had it been
performed during Normal Business Hours.

 



XII. Assignment and Subletting.



A.

Except in connection with a Permitted Transfer (defined in Section XII.E.
below), Tenant shall not assign, sublease, transfer or encumber any interest in
this Lease or allow any third party to use any portion of the Premises
(collectively or individually, a "Transfer") without the prior written consent
of Landlord, which consent shall not be unreasonably withheld if Landlord does
not elect to exercise its termination rights under Section XII.B below. Without
limitation, it is agreed that Landlord's consent shall not be considered
unreasonably withheld if: (1) the proposed transferee's financial condition does
not meet the criteria Landlord uses to select Building tenants having similar
leasehold obligations; (2) the proposed transferee's business is not suitable
for the Building considering the business of the other tenants and the
Building's prestige, or would result in a violation of another tenant's rights;
(3) the proposed transferee is a governmental agency or occupant of the
Building; (4) Tenant is in default after the expiration of the notice and cure
periods in this Lease; or (5) any portion of the Building or Premises would
likely become subject to additional or different Laws as a consequence of the
proposed Transfer. Notwithstanding the above, Landlord will not withhold its
consent solely because the proposed subtenant or assignee is an occupant of the
Building if Landlord does not have space available for lease in the Building
that is comparable to the space Tenant desires to sublet or assign. Landlord
shall be deemed to have comparable space if it has, or will have, space
available on any floor of the Building that is approximately the same size as
the space Tenant desires to sublet or assign within 6 months of the proposed
commencement of the proposed sublease or assignment. Tenant shall not be
entitled to receive monetary damages based upon a claim that Landlord
unreasonably withheld its consent to a proposed Transfer and Tenant's sole
remedy shall be an action to enforce any such provision through specific
performance or declaratory judgment. Any attempted Transfer in violation of this
Article shall, at Landlord's option, be void. Consent by Landlord to one or more
Transfer(s) shall not operate as a waiver of Landlord's rights to approve any
subsequent Transfers. In no event shall any Transfer or Permitted Transfer
release or relieve Tenant from any obligation under this Lease.

   

B.

As part of its request for Landlord's consent to a Transfer, Tenant shall
provide Landlord with financial statements for the proposed transferee, a
complete copy of the proposed assignment, sublease and other contractual
documents and such other information as Landlord may reasonably request.
Landlord shall, by written notice to Tenant within 30 days of its receipt of the
required information and documentation, either: (1) consent to the Transfer by
the execution of a consent agreement in a form reasonably designated by Landlord
or reasonably refuse to consent to the Transfer in writing; or (2) exercise its
right to terminate this Lease with respect to the portion of the Premises that
Tenant is proposing to assign or sublet; provided, however, Landlord shall not
have the right to terminate this Lease in the event of a Permitted Transfer, as
defined below in this Article XII, or in the event of an assignment of this
Lease to an entity that uses the Premises for the operation of a full service
banking institution and for no other use. Notwithstanding the above, Tenant,
within 5 days after receipt of Landlord's notice of intent to terminate, may
withdraw its request for consent to the Transfer. In that event, Landlord's
election to terminate the Lease shall be null and void and of no force and
effect. Any such termination shall be effective on the proposed effective date
of the Transfer for which Tenant requested consent. Tenant shall pay Landlord a
review fee of $750.00 for Landlord's review of any Permitted Transfer or
requested Transfer, provided if Landlord's actual reasonable costs and expenses
(including reasonable attorney's fees) exceed $750.00, Tenant shall reimburse
Landlord for its actual reasonable costs and expenses in lieu of a fixed review
fee.

     

Notwithstanding the above, if Landlord would be entitled to terminate this Lease
with respect to all or any portion of the Premises in connection with a proposed
Transfer, Tenant, prior to entering into a sublease or assignment, shall have
the right to advise Landlord (the "Prior Notice") of its intention to sublet the
Premises or assign this Lease. In the Prior Notice, Tenant shall describe
whether Tenant intends to assign its interest under the Lease or whether Tenant
intends to sublease all or a portion of the Premises (and the portion of the
Premises Tenant intends to sublease), and the expected effective date of the
proposed assignment or sublease. Landlord, by providing notice within 60 days
after receipt of the Prior Notice, shall have the right to terminate this Lease,
effective as of the effective date set forth in the Prior Notice, with respect
to the Premises, if Tenant intends to assign its interest under the Lease, or
with respect to the space that Tenant intends to sublet if Tenant intends to
sublease all or a portion of the Premises. If Landlord fails to exercise its
right to terminate within 60 days after the Prior Notice, then, for the next 6
months thereafter, the period of time in which Landlord may elect to terminate
in connection with a proposed assignment or subletting of the space described in
the Prior Notice shall be shortened from 30 days to 15 days. The period of time
for Landlord to grant or withhold consent, however, shall not be deemed
shortened.

   

C.

Tenant shall pay Landlord 50% of all rent and other consideration which Tenant
receives as a result of a Transfer that is in excess of the Rent payable to
Landlord for the portion of the Premises and Term covered by the Transfer.
Tenant shall pay Landlord for Landlord's share of any excess within 30 days
after Tenant's receipt of such excess consideration. Tenant may deduct from the
excess all reasonable and customary expenses directly incurred by Tenant
attributable to the Transfer (other than Landlord's review fee), including
brokerage fees, legal fees and construction costs. If Tenant is in Monetary
Default (defined in Section XIX.A. below), Landlord may require that all
sublease payments be made directly to Landlord, in which case Tenant shall
receive a credit against Rent in the amount of any payments received (less
Landlord's share of any excess). However, by accepting any such payments
directly from the subtenant, whether as a result of the foregoing or otherwise,
Landlord does not waive any claims against the Tenant hereunder or release
Tenant from any obligations under this Lease, nor recognize the subtenant as the
tenant under the Lease.

   

D.

Except as provided below with respect to a Permitted Transfer, if Tenant is a
corporation, limited liability company, partnership, or similar entity, and if
the entity which owns or controls a majority of the voting shares/rights at any
time changes for any reason (including but not limited to a merger,
consolidation or reorganization), such change of ownership or control shall
constitute a Transfer. The foregoing shall not apply so long as Tenant is an
entity whose outstanding stock is listed on a recognized security exchange or
the NASDAQ Stock Market, or if at least 80% of its voting stock is owned by
another entity, the voting stock of which is so listed.

   

E.

Tenant may assign its entire interest under this Lease to a successor to Tenant
by purchase, merger, consolidation or reorganization without the consent of
Landlord, provided that all of the following conditions are satisfied (a
"Permitted Transfer"): (1) Tenant is not in default under this Lease;
(2) Tenant's successor shall own all or substantially all of the assets of
Tenant; (3) Tenant's successor shall have a net worth which is at least equal to
the greater of Tenant's net worth at the date of this Lease or Tenant's net
worth as of the day prior to the proposed purchase, merger, consolidation or
reorganization; (4) the Permitted Use does not allow the Premises to be used for
retail purposes; and (5) Tenant shall give Landlord written notice at least 30
days prior to the effective date of the proposed purchase, merger, consolidation
or reorganization. Tenant's notice to Landlord shall include information and
documentation showing that each of the above conditions has been satisfied. If
requested by Landlord, Tenant's successor shall sign a commercially reasonable
form of assumption agreement.



XIII. Liens.



Tenant shall not permit mechanic's or other liens to be placed upon the
Property, Premises or Tenant's leasehold interest in connection with any work or
service done or purportedly done by or for benefit of Tenant or Tenant's
subtenant. If a lien is so placed, Tenant shall, within 10 days after the date
Tenant becomes aware of the filing of the lien or within 10 days of notice from
Landlord of the filing of the lien, whichever is first, fully discharge the lien
by settling the claim which resulted in the lien or by bonding or insuring over
the lien in the manner prescribed by the applicable lien Law. Unless Landlord
gave Tenant notice of the lien, Tenant shall promptly give Landlord notice of
the lien after becoming aware of same. If Tenant fails to discharge the lien,
then, in addition to any other right or remedy of Landlord, Landlord may bond or
insure over the lien or otherwise discharge the lien. Tenant shall reimburse
Landlord for any amount paid by Landlord to bond or insure over the lien or
discharge the lien, including, without limitation, reasonable attorneys' fees
(if and to the extent permitted by Law) within 30 days after receipt of an
invoice from Landlord.



XIV. Indemnity and Waiver of Claims.

   

A.

Except to the extent caused by the negligence or willful misconduct of Landlord
or any Landlord Related Parties (defined below), Tenant shall indemnify, defend
and hold Landlord, its trustees, members, principals, beneficiaries, partners,
officers, directors, employees, Mortgagee(s) (defined in Article XXVI) and
agents ("Landlord Related Parties") harmless against and from all liabilities,
obligations, damages, penalties, claims, actions, costs, charges and expenses,
including, without limitation, reasonable attorneys' fees and other professional
fees (if and to the extent permitted by Law), which may be imposed upon,
incurred by or asserted against Landlord or any of the Landlord Related Parties
and arising out of or in connection with any damage or injury occurring in the
Premises or any acts or omissions (including violations of Law) of Tenant, the
Tenant Related Parties (defined below) or any of Tenant's transferees,
contractors or licensees.

   

B.

Except to the extent caused by the negligence or willful misconduct of Tenant or
any Tenant Related Parties (defined below), Landlord shall indemnify, defend and
hold Tenant, its trustees, members, principals, beneficiaries, partners,
officers, directors, employees and agents ("Tenant Related Parties") harmless
against and from all liabilities, obligations, damages, penalties, claims,
actions, costs, charges and expenses, including, without limitation, reasonable
attorneys' fees and other professional fees (if and to the extent permitted by
Law), which may be imposed upon, incurred by or asserted against Tenant or any
of the Tenant Related Parties and arising out of or in connection with the acts
or omissions (including violations of Law) of Landlord, the Landlord Related
Parties or any of Landlord's contractors.

   

C.

Landlord and the Landlord Related Parties shall not be liable for, and Tenant
waives, all claims for loss or damage to Tenant's business or loss, theft or
damage to Tenant's Property or the property of any person claiming by, through
or under Tenant resulting from: (1) wind or weather; (2) the failure of any
sprinkler, heating or air-conditioning equipment, any electric wiring or any
gas, water or steam pipes; (3) the backing up of any sewer pipe or downspout;
(4) the bursting, leaking or running of any tank, water closet, drain or other
pipe; (5) water, snow or ice upon or coming through the roof, skylight, stairs,
doorways, windows, walks or any other place upon or near the Building; (6) any
act or omission of any party other than Landlord or Landlord Related Parties;
and (7) any causes not reasonably within the control of Landlord. Tenant shall
insure itself against such losses under Article XV below. Notwithstanding the
foregoing, except as provided in Article XVI to the contrary, Tenant shall not
be required to waive any claims against Landlord (other than for loss or damage
to Tenant's business) where such loss or damage is due to the negligence or
willful misconduct of Landlord or any Landlord Related Parties. Nothing herein
shall be construed as to diminish the repair and maintenance obligations of
Landlord contained elsewhere in this Lease.



 

XV. Insurance.



Tenant shall carry and maintain the following insurance ("Tenant's Insurance"),
at its sole cost and expense: (1) Commercial General Liability Insurance
applicable to the Premises and its appurtenances providing, on an occurrence
basis, a minimum combined single limit of $2,000,000.00; (2) All Risk
Property/Business Interruption Insurance, including flood and earthquake,
written at replacement cost value and with a replacement cost endorsement
covering all of Tenant's trade fixtures, equipment, furniture and other personal
property within the Premises ("Tenant's Property"); (3) Workers' Compensation
Insurance as required by the state in which the Premises is located and in
amounts as may be required by applicable statute; and (4) Employers Liability
Coverage of at least $1,000,000.00 per occurrence. Any company writing any of
Tenant's Insurance shall have an A.M. Best rating of not less than A-VIII. All
Commercial General Liability Insurance policies shall name Tenant as a named
insured and Landlord (or any successor), Equity Office Properties Trust, a
Maryland real estate investment trust, EOP Operating Limited Partnership, a
Delaware limited partnership, and their respective members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and other
designees of Landlord as the interest of such designees shall appear, as
additional insureds. All policies of Tenant's Insurance shall contain
endorsements that the insurer(s) shall give Landlord and its designees at least
30 days' advance written notice of any change, cancellation, termination or
lapse of insurance. Tenant shall provide Landlord with a certificate of
insurance evidencing Tenant's Insurance prior to the earlier to occur of the
Commencement Date or the date Tenant is provided with possession of the Premises
for any reason, and upon renewals at least 15 days prior to the expiration of
the insurance coverage. Landlord shall maintain the following insurance
("Landlord's Insurance"), the premiums of which will be included in Expenses:
(1) Commercial General Liability insurance applicable to the Property, Building
and Common Areas providing, on an occurrence basis, a minimum combined single
limit of at least $2,000,000.00; (2) All Risk Property Insurance on the Building
at replacement cost value; (3) Worker's Compensation insurance as required by
the state in which the Building is located and in amounts as may be required by
applicable statute; and (4) Employers Liability Coverage of at least
$1,000,000.00 per occurrence. Except as specifically provided to the contrary,
the limits of either party's' insurance shall not limit such party's liability
under this Lease.



XVI. Subrogation.



Notwithstanding anything in this Lease to the contrary, Landlord and Tenant
hereby waive and shall cause their respective insurance carriers to waive any
and all rights of recovery, claim, action or causes of action against the other
and their respective trustees, principals, beneficiaries, partners, officers,
directors, agents, and employees, for any loss or damage that may occur to
Landlord or Tenant or any party claiming by, through or under Landlord or
Tenant, as the case may be, with respect to Tenant's Property, the Building, the
Premises, any additions or improvements to the Building or Premises, or any
contents thereof, including all rights of recovery, claims, actions or causes of
action arising out of the negligence of Landlord or any Landlord Related Parties
or the negligence of Tenant or any Tenant Related Parties, which loss or damage
is (or would have been, had the insurance required by this Lease been carried)
covered by insurance.



XVII. Casualty Damage.



A.

If all or any part of the Premises is damaged by fire or other casualty, Tenant
shall immediately notify Landlord in writing. During any period of time that all
or a material portion of the Premises is rendered untenantable as a result of a
fire or other casualty, the Rent shall abate for the portion of the Premises
that is untenantable and not used by Tenant. Landlord shall have the right to
terminate this Lease if: (1) the Building shall be damaged so that, in
Landlord's reasonable judgment, substantial alteration or reconstruction of the
Building shall be required (whether or not the Premises has been damaged);
(2) Landlord is not permitted by Law to rebuild the Building in substantially
the same form as existed before the fire or casualty; (3) the Premises have been
materially damaged and there is less than 2 years of the Term remaining on the
date of the casualty; (4) any Mortgagee requires that the insurance proceeds be
applied to the payment of the mortgage debt; or (5) a material uninsured loss to
the Building occurs. Landlord may exercise its right to terminate this Lease by
notifying Tenant in writing within 60 days after the date of the casualty. If
Landlord does not terminate this Lease, Landlord shall commence and proceed with
reasonable diligence to repair and restore the Building and the Leasehold
Improvements (excluding any Alterations that were performed by Tenant in
violation of this Lease). However, in no event shall Landlord be required to
spend more than the insurance proceeds received by Landlord plus the deductible
(other than with respect to an earthquake damage claim) applicable to the
insurance claim in question. Landlord shall not be liable for any loss or damage
to Tenant's Property or to the business of Tenant resulting in any way from the
fire or other casualty or from the repair and restoration of the damage.
Landlord and Tenant hereby waive the provisions of any Law relating to the
matters addressed in this Article, and agree that their respective rights for
damage to or destruction of the Premises shall be those specifically provided in
this Lease.

   

B.

If all or any portion of the Premises shall be made untenantable by fire or
other casualty, Landlord shall, with reasonable promptness, cause an architect
or general contractor selected by Landlord to provide Landlord and Tenant with a
written estimate of the amount of time required to substantially complete the
repair and restoration of the Premises and make the Premises tenantable again,
using standard working methods ("Completion Estimate"). If the Completion
Estimate indicates that the Premises cannot be made tenantable within 270 days
from the date the repair and restoration is started, then regardless of anything
in Section XVII.A above to the contrary, either party shall have the right to
terminate this Lease by giving written notice to the other of such election
within 10 days after receipt of the Completion Estimate. Tenant, however, shall
not have the right to terminate this Lease if the fire or casualty was caused by
the negligence or intentional misconduct of Tenant, Tenant Related Parties or
any of Tenant's transferees, contractors or licensees.



 

XVIII. Condemnation.



Either party may terminate this Lease if the whole or any material part of the
Premises shall be taken or condemned for any public or quasi-public use under
Law, by eminent domain or private purchase in lieu thereof (a "Taking").
Landlord and Tenant shall also have the right to terminate this Lease if there
is a Taking of any portion of the Building or Property which would leave the
remainder of the Building unsuitable for use as an office building in a manner
comparable to the Building's use prior to the Taking. In order to exercise its
right to terminate the Lease, Landlord or Tenant, as the case may be, must
provide written notice of termination to the other within 45 days after the
terminating party first receives notice of the Taking. Any such termination
shall be effective as of the date the physical taking of the Premises or the
portion of the Building or Property occurs. If this Lease is not terminated, the
Rentable Square Footage of the Building, the Rentable Square Footage of the
Premises and Tenant's Pro Rata Share shall, if applicable, be appropriately
adjusted. In addition, Rent for any portion of the Premises taken or condemned
shall be abated during the unexpired Term of this Lease effective when the
physical taking of the portion of the Premises occurs. All compensation awarded
for a Taking, or sale proceeds, shall be the property of Landlord, any right to
receive compensation or proceeds being expressly waived by Tenant. However,
Tenant may file a separate claim at its sole cost and expense for Tenant's
Property and Tenant's reasonable relocation expenses, provided the filing of the
claim does not diminish the award which would otherwise be receivable by
Landlord.



XIX. Events of Default.



Tenant shall be considered to be in default of this Lease upon the occurrence of
any of the following events of default:

   

A.

Tenant's failure to pay when due all or any portion of the Rent, if the failure
continues for 5 days after written notice to Tenant ("Monetary Default").

   

B.

Tenant's failure (other than a Monetary Default) to comply with any term,
provision or covenant of this Lease, if the failure is not cured within 10 days
after written notice to Tenant. However, if Tenant's failure to comply cannot
reasonably be cured within 10 days, Tenant shall be allowed additional time (not
to exceed 60 days) as is reasonably necessary to cure the failure so long as:
(1) Tenant commences to cure the failure within 10 days, and (2) Tenant
diligently pursues a course of action that will cure the failure and bring
Tenant back into compliance with the Lease. However, if Tenant's failure to
comply creates a hazardous condition, the failure must be cured immediately upon
notice to Tenant. In addition, if Landlord provides Tenant with notice of
Tenant's failure to comply with any particular term, provision or covenant of
the Lease on 3 occasions during any 12 month period, Tenant's subsequent
violation of such term, provision or covenant shall, at Landlord's option, be an
incurable event of default by Tenant.

   

C.

Tenant or any Guarantor becomes insolvent, makes a transfer in fraud of
creditors or makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts when due.

   

D.

The leasehold estate is taken by process or operation of Law.

   

E

In the case of any ground floor or retail Tenant, Tenant does not take
possession of, or abandons or vacates all or any portion of the Premises.

   

F.

Tenant is in default beyond any notice and cure period under any other lease or
agreement with Landlord, including, without limitation, any lease or agreement
for parking.



 

XX. Remedies.



A.

Upon any default, Landlord shall have the right without notice or demand (except
as provided in Article XIX) to pursue any of its rights and remedies at Law or
in equity, including any one or more of the following remedies:

       

1.

Terminate this Lease, in which case Tenant shall immediately surrender the
Premises to Landlord. If Tenant fails to surrender the Premises, Landlord may,
in compliance with applicable Law and without prejudice to any other right or
remedy, enter upon and take possession of the Premises and expel and remove
Tenant, Tenant's Property and any party occupying all or any part of the
Premises. Tenant shall pay Landlord on demand the amount of all past due Rent
and other losses and damages which Landlord may suffer as a result of Tenant's
default, whether by Landlord's inability to relet the Premises on satisfactory
terms or otherwise, including, without limitation, all Costs of Reletting
(defined below) and any deficiency that may arise from reletting or the failure
to relet the Premises. "Costs of Reletting" shall include all costs and expenses
incurred by Landlord in reletting or attempting to relet the Premises,
including, without limitation, reasonable legal fees, brokerage commissions, the
cost of alterations and the value of other concessions or allowances granted to
a new tenant.

       

2.

Terminate Tenant's right to possession of the Premises and, in compliance with
applicable Law, expel and remove Tenant, Tenant's Property and any parties
occupying all or any part of the Premises. Landlord may (but shall not be
obligated to) relet all or any part of the Premises, without notice to Tenant,
for a term that may be greater or less than the balance of the Term and on such
conditions (which may include concessions, free rent and alterations of the
Premises) and for such uses as Landlord in its absolute discretion shall
determine. Landlord may collect and receive all rents and other income from the
reletting. Tenant shall pay Landlord on demand all past due Rent, all Costs of
Reletting and any deficiency arising from the reletting or failure to relet the
Premises. Landlord shall not be responsible or liable for the failure to relet
all or any part of the Premises or for the failure to collect any Rent. The
re-entry or taking of possession of the Premises shall not be construed as an
election by Landlord to terminate this Lease unless a written notice of
termination is given to Tenant. Landlord agrees to use reasonable efforts to
mitigate damages, provided that those efforts shall not require Landlord to
relet the Premises in preference to any other space in the Building or to relet
the Premises to any party that Landlord could reasonably reject as a transferee
pursuant to Article XII.

       

3.

In lieu of calculating damages under Sections XX.A.1 or XX.A.2 above, Landlord
may elect to receive as damages the sum of (a) all Rent accrued through the date
of termination of this Lease or Tenant's right to possession, and (b) an amount
equal to the total Rent that Tenant would have been required to pay for the
remainder of the Term discounted to present value at the Prime Rate (defined in
Section XX.B. below) then in effect, minus the then present fair rental value of
the Premises for the remainder of the Term, similarly discounted, after
deducting all anticipated Costs of Reletting. Notwithstanding the above, if
Landlord relets the Premises for a term (the "Relet Term") that extends past the
Termination Date of this Lease (without consideration of any earlier termination
pursuant to this Article XX), the Costs of Reletting which may be included in
Landlord's damages under this Lease shall be limited to a prorated portion of
the Costs of Reletting, based on the percentage that the length of the Term
remaining on the date Landlord terminates this Lease or Tenant's right to
possession bears to the length of the Relet Term. For example, if there are 2
years left on the Term at the time that Landlord terminates possession and,
prior to the expiration of the 2 year period, Landlord enters into a lease with
a Relet Term of 10 years with a new tenant, then only 20% of the Costs of
Reletting shall be included when determining Landlord's damages.

     

B.

Unless expressly provided otherwise in this Lease, the repossession or
re-entering of all or any part of the Premises shall not relieve Tenant of its
liabilities and obligations under the Lease. No right or remedy of Landlord
shall be exclusive of any other right or remedy. Each right and remedy shall be
cumulative and in addition to any other right and remedy now or subsequently
available to Landlord at Law or in equity. If Landlord declares Tenant to be in
default, Landlord shall be entitled to receive interest on any unpaid item of
Rent at a rate equal to the Prime Rate plus 4% per annum. For purposes hereof,
the "Prime Rate" shall be the per annum interest rate publicly announced as its
prime or base rate by a federally insured bank selected by Landlord in the state
in which the Building is located. Forbearance by Landlord to enforce one or more
remedies shall not constitute a waiver of any default.



XXI. Limitation of Liability.



NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE LIABILITY
OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) TO TENANT SHALL BE LIMITED TO THE
INTEREST OF LANDLORD IN THE PROPERTY. TENANT SHALL LOOK SOLELY TO LANDLORD'S
INTEREST IN THE PROPERTY FOR THE RECOVERY OF ANY JUDGMENT OR AWARD AGAINST
LANDLORD. NEITHER LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE PERSONALLY
LIABLE FOR ANY JUDGMENT OR DEFICIENCY. BEFORE FILING SUIT FOR AN ALLEGED DEFAULT
BY LANDLORD, TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S) (DEFINED IN ARTICLE
XXVI BELOW) WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES (DEFINED IN ARTICLE
XXVI BELOW) ON THE PROPERTY, BUILDING OR PREMISES, NOTICE AND REASONABLE TIME TO
CURE THE ALLEGED DEFAULT.



XXII. No Waiver.



Either party's failure to declare a default immediately upon its occurrence, or
delay in taking action for a default shall not constitute a waiver of the
default, nor shall it constitute an estoppel. Either party's failure to enforce
its rights for a default shall not constitute a waiver of its rights regarding
any subsequent default. Receipt by Landlord of Tenant's keys to the Premises
shall not constitute an acceptance or surrender of the Premises.



XXIII. Quiet Enjoyment.



Tenant shall, and may peacefully have, hold and enjoy the Premises, subject to
the terms of this Lease, provided Tenant pays the Rent and fully performs all of
its covenants and agreements. This covenant and all other covenants of Landlord
shall be binding upon Landlord and its successors only during its or their
respective periods of ownership of the Building, and shall not be a personal
covenant of Landlord or the Landlord Related Parties.



XXIV. Relocation.



Intentionally Omitted.



XXV. Holding Over.



Except for any permitted occupancy by Tenant under Article VIII, if Tenant fails
to surrender the Premises at the expiration or earlier termination of this
Lease, occupancy of the Premises after the termination or expiration shall be
that of a tenancy at sufferance. Tenant's occupancy of the Premises during the
holdover shall be subject to all the terms and provisions of this Lease and
Tenant shall pay an amount (on a per month basis without reduction for partial
months during the holdover) equal to 150% of the greater of: (1) the sum of the
Base Rent and Additional Rent due for the period immediately preceding the
holdover; or (2) the fair market gross rental for the Premises as reasonably
determined by Landlord. No holdover by Tenant or payment by Tenant after the
expiration or early termination of this Lease shall be construed to extend the
Term, to create a tenancy-at-will under applicable law, or prevent Landlord from
immediate recovery of possession of the Premises by summary proceedings or
otherwise. In addition to the payment of the amounts provided above, if Tenant
fails to vacate the Premises within 15 days after Landlord notifies Tenant that
Landlord has entered into a lease for the Premises or has received a bona fide
offer to lease the Premises, and that Landlord will be unable to deliver
possession, or perform improvements, due to Tenant's holdover, then Tenant shall
be liable to Landlord for all damages, including, without limitation,
consequential damages, that Landlord suffers from the holdover.



 

XXVI. Subordination to Mortgages; Estoppel Certificate.



Tenant accepts this Lease subject and subordinate to any mortgage(s), deed(s) of
trust, ground lease(s) or other lien(s) now or subsequently arising upon the
Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a "Mortgage").
The party having the benefit of a Mortgage shall be referred to as a
"Mortgagee". This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute a commercially reasonable subordination
agreement in favor of the Mortgagee. In lieu of having the Mortgage be superior
to this Lease, a Mortgagee shall have the right at any time to subordinate its
Mortgage to this Lease. If requested by a successor-in-interest to all or a part
of Landlord's interest in the Lease, Tenant shall, without charge, attorn to the
successor-in-interest. Landlord and Tenant shall each, within 10 days after
receipt of a written request from the other, execute and deliver an estoppel
certificate to those parties as are reasonably requested by the other (including
a Mortgagee or prospective purchaser). The estoppel certificate shall include a
statement certifying that this Lease is unmodified (except as identified in the
estoppel certificate) and in full force and effect, describing the dates to
which Rent and other charges have been paid, representing that, to such party's
actual knowledge, there is no default (or stating the nature of the alleged
default) and indicating other matters with respect to the Lease that may
reasonably be requested.

   

Notwithstanding the foregoing in this Article to the contrary, as a condition
precedent to the future subordination of this Lease to a future Mortgage,
Landlord shall be required to provide Tenant with a non-disturbance,
subordination, and attornment agreement in favor of Tenant from any Mortgagee
who comes into existence after the Commencement Date. Such non-disturbance,
subordination, and attornment agreement in favor of Tenant shall provide that,
so long as Tenant is paying the Rent due under the Lease and is not otherwise in
default under the Lease beyond any applicable cure period, its right to
possession and the other terms of the Lease shall remain in full force and
effect. Such non-disturbance, subordination, and attornment agreement may
include other commercially reasonable provisions in favor of the Mortgagee,
including, without limitation, additional time on behalf of the Mortgagee to
cure defaults of the Landlord and provide that (a) neither Mortgagee nor any
successor-in-interest shall be bound by (i) any payment of the Base Rent,
Additional Rent, or other sum due under this Lease for more than 1 month in
advance or (ii) any amendment or modification of the Lease made without the
express written consent of Mortgagee or any successor-in-interest; (b) neither
Mortgagee nor any successor-in-interest will be liable for (i) any act or
omission or warranties of any prior landlord (including Landlord), (ii) the
breach of any warranties or obligations relating to construction of improvements
on the Property or any tenant finish work performed or to have been performed by
any prior landlord (including Landlord), or (iii) the return of any security
deposit, except to the extent such deposits have been received by Mortgagee; and
(c) neither Mortgagee nor any successor-in-interest shall be subject to any
offsets or defenses which Tenant might have against any prior landlord
(including Landlord).



 

XXVII. Attorneys' Fees.



If either party institutes a suit against the other for violation of or to
enforce any covenant or condition of this Lease, or if either party intervenes
in any suit in which the other is a party to enforce or protect its interest or
rights, the prevailing party shall be entitled to all of its costs and expenses,
including, without limitation, reasonable attorneys' fees.

 

XXVIII

. Notice.





If a demand, request, approval, consent or notice (collectively referred to as a
"notice") shall or may be given to either party by the other, the notice shall
be in writing and delivered by hand or sent by registered or certified mail with
return receipt requested, or sent by overnight or same day courier service at
the party's respective Notice Address(es) set forth in Article I, except that if
Tenant has vacated the Premises (or if the Notice Address for Tenant is other
than the Premises, and Tenant has vacated such address) without providing
Landlord a new Notice Address, Landlord may serve notice in any manner described
in this Article or in any other manner permitted by Law. Each notice shall be
deemed to have been received or given on the earlier to occur of actual delivery
(which, in the case of hand delivery, may be deemed "actually delivered" by
posting same on the exterior door of the Premises or Landlord's management
office, as the case may be) or the date on which delivery is refused, or, if
Tenant has vacated the Premises or the other Notice Address of Tenant without
providing a new Notice Address, three (3) days after notice is deposited in the
U.S. mail or with a courier service in the manner described above. Either party
may, at any time, change its Notice Address by giving the other party written
notice of the new address in the manner described in this Article.

 

XXIX. Excepted Rights.



This Lease does not grant any rights to light or air over or about the Building.
Landlord excepts and reserves exclusively to itself the use of: (1) roofs,
(2) telephone, electrical and janitorial closets, (3) equipment rooms, Building
risers or similar areas that are used by Landlord for the provision of Building
services, (4) rights to the land and improvements below the floor of the
Premises, (5) the improvements and air rights above the Premises, (6) the
improvements and air rights outside the demising walls of the Premises, and
(7) the areas within the Premises used for the installation of utility lines and
other installations serving occupants of the Building. Landlord has the right to
change the Building's name or address. Landlord also has the right to make such
other changes to the Property and Building as Landlord deems appropriate,
provided the changes do not materially affect Tenant's ability to use the
Premises for the Permitted Use. Landlord shall also have the right (but not the
obligation) to temporarily close the Building if Landlord reasonably determines
that there is an imminent danger of significant damage to the Building or of
personal injury to Landlord's employees or the occupants of the Building. The
circumstances under which Landlord may temporarily close the Building shall
include, without limitation, electrical interruptions, hurricanes and civil
disturbances. A closure of the Building under such circumstances shall not
constitute a constructive eviction nor entitle Tenant to an abatement or
reduction of Rent.



XXX

. Surrender of Premises.





At the expiration or earlier termination of this Lease or Tenant's right of
possession, Tenant shall remove Tenant's Property (defined in Article XV) from
the Premises, and quit and surrender the Premises to Landlord, broom clean, and
in good order, condition and repair, ordinary wear and tear excepted. Tenant
shall also be required to remove the Required Removables in accordance with
Article VIII. If Tenant fails to remove any of Tenant's Property within 2 days
after the termination of this Lease or of Tenant's right to possession,
Landlord, at Tenant's sole cost and expense, shall be entitled (but not
obligated) to remove and store Tenant's Property without liability to Landlord.
Landlord shall not be responsible for the value, preservation or safekeeping of
Tenant's Property. Tenant shall pay Landlord, upon demand, the expenses and
storage charges incurred for Tenant's Property. In addition, if Tenant fails to
remove Tenant's Property from the Premises or storage, as the case may be,
within 30 days after written notice, Landlord may deem all or any part of
Tenant's Property to be abandoned, and title to Tenant's Property shall be
deemed to be immediately vested in Landlord.



XXXI. Miscellaneous.



A.

This Lease and the rights and obligations of the parties shall be interpreted,
construed and enforced in accordance with the Laws of the state in which the
Building is located and Landlord and Tenant hereby irrevocably consent to the
jurisdiction and proper venue of such state. If any term or provision of this
Lease shall to any extent be invalid or unenforceable, the remainder of this
Lease shall not be affected, and each provision of this Lease shall be valid and
enforced to the fullest extent permitted by Law. The headings and titles to the
Articles and Sections of this Lease are for convenience only and shall have no
effect on the interpretation of any part of the Lease.

   

B.

Tenant shall not record this Lease or any memorandum without Landlord's prior
written consent.

   

C.

Landlord and Tenant hereby waive any right to trial by jury in any proceeding
based upon a breach of this Lease.

   

D.

Whenever a period of time is prescribed for the taking of an action by Landlord
or Tenant, the period of time for the performance of such action shall be
extended by the number of days that the performance is actually delayed due to
strikes, acts of God, shortages of labor or materials, war, civil disturbances
and other causes beyond the reasonable control of the performing party ("Force
Majeure"). However, events of Force Majeure shall not extend any period of time
for the payment of Rent or other sums payable by either party or any period of
time for the written exercise of an option or right by either party.

   

E.

Landlord shall have the right to transfer and assign, in whole or in part, all
of its rights and obligations under this Lease and in the Building and/or
Property referred to herein, and upon such transfer Landlord shall be released
from any further obligations hereunder, and Tenant agrees to look solely to the
successor in interest of Landlord for the performance of such obligations.

   

F.

Tenant represents that it has dealt directly with and only with the Broker as a
broker in connection with this Lease. Tenant shall indemnify and hold Landlord
and the Landlord Related Parties harmless from all claims of any other brokers,
agents or finders claiming to have represented Tenant in connection with this
Lease. Landlord agrees to indemnify and hold Tenant and the Tenant Related
Parties harmless from all claims of any brokers, agents or finders claiming to
have represented Landlord in connection with this Lease.

   

G.

Tenant covenants, warrants and represents that: (1) each individual executing,
attesting and/or delivering this Lease on behalf of Tenant is authorized to do
so on behalf of Tenant; (2) this Lease is binding upon Tenant; and (3) Tenant is
duly organized and legally existing in the state of its organization and is
qualified to do business in the state in which the Premises are located. If
there is more than one Tenant, or if Tenant is comprised of more than one party
or entity, the obligations imposed upon Tenant shall be joint and several
obligations of all the parties and entities. Notices, payments and agreements
given or made by, with or to any one person or entity shall be deemed to have
been given or made by, with and to all of them.

   

H.

Time is of the essence with respect to payment of Rent and Tenant's exercise of
any expansion, renewal or extension rights granted to Tenant. This Lease shall
create only the relationship of landlord and tenant between the parties, and not
a partnership, joint venture or any other relationship. This Lease and the
covenants and conditions in this Lease shall inure only to the benefit of and be
binding only upon Landlord and Tenant and their permitted successors and
assigns.

   

I.

The expiration of the Term, whether by lapse of time or otherwise, shall not
relieve either party of any obligations which accrued prior to or which may
continue to accrue after the expiration or early termination of this Lease.
Without limiting the scope of the prior sentence, it is agreed that Tenant's
obligations under Sections IV.A, IV.B., VIII, XIV, XX, XXV and XXX shall survive
the expiration or early termination of this Lease.

   

J.

Landlord has delivered a copy of this Lease to Tenant for Tenant's review only,
and the delivery of it does not constitute an offer to Tenant or an option. This
Lease shall not be effective against any party hereto until an original copy of
this Lease has been signed by such party.

   

K.

All understandings and agreements previously made between the parties are
superseded by this Lease, and neither party is relying upon any warranty,
statement or representation not contained in this Lease. This Lease may be
modified only by a written agreement signed by Landlord and Tenant.

   

L.

Tenant, within 15 days after request, shall provide Landlord with a current
financial statement and such other information as Landlord may reasonably
request in order to create a "business profile" of Tenant and determine Tenant's
ability to fulfill its obligations under this Lease. Landlord, however, shall
not require Tenant to provide such information unless Landlord is requested to
produce the information in connection with a proposed financing or sale of the
Building. Upon written request by Tenant, Landlord shall enter into a
commercially reasonable confidentiality agreement covering any confidential
information that is disclosed by Tenant.

   

M.

Tenant has only a usufruct, not subject to purchase or sale, which may not be
assigned by Tenant except as expressly provided in this Lease.



XXXII. Entire Agreement.



This Lease, including the following exhibits and attachments, which are hereby
incorporated into and made a part of this Lease, constitute the entire agreement
between the parties and supersede all prior agreements and understandings
related to the Premises, including all lease proposals, letters of intent and
other documents: Exhibit A (Outline and Location of Premises), Exhibit A-1
(Banking Driveway), Exhibit A-2 (ATM Space), Exhibit B (Rules and Regulations),
Exhibit C (Commencement Letter -- Intentionally Omitted), Exhibit D (Work Letter
Agreement, if required), Exhibit E (Additional Provisions, if required), Exhibit
F (Partial List of Tenant's Property) and Exhibit G (Legal Description).

 

Landlord and Tenant have executed this Lease as of the day and year first above
written.



 

LANDLORD:

     

EOP-PACES LIMITED PARTNERSHIP, a Delaware limited partnership



By: EOP-Paces GP, L.L.C., a Delaware limited liability company, its general
partner

By: EOP-161 Clark Street Limited Partnership, a Delaware limited partnership,
its sole member

By: EOP-161 Clark Street GP, L.L.C., a Delaware limited liability company, its
general partner

By: EOP Operating Limited Partnership, a Delaware limited partnership, its sole
member

By: Equity Office Properties Trust, a Maryland real estate investment trust, its
general partner

By: _/s/ Donald E. Huffner__

Name: _ Donald E. Huffner_

Title: Senior V.P.______

Atlanta Region____

             

TENANT:

 



THE SUMMIT NATIONAL BANK, a national banking association



By: ____/s/ Gary McClung_________________________



Name: ____Gary McClung_________________________



Title: ____Exec. Vice Pres._________________________



EXHIBIT A



PREMISES



This Exhibit is attached to and made a part of the Lease by and between
EOP-PACES LIMITED PARTNERSHIP ("Landlord") and THE SUMMIT NATIONAL BANK
("Tenant") for space in the Building located at 2727 Paces Ferry Road, N.W.,
Atlanta, Georgia.



[viningsimage1.gif]

(Floor Plan)

EXHIBIT A-1



BANKING DRIVEWAY



This Exhibit is attached to and made a part of the Lease by and between
EOP-PACES LIMITED PARTNERSHIP ("Landlord") and THE SUMMIT NATIONAL BANK
("Tenant") for space in the Building located at 2727 Paces Ferry Road, N.W.,
Atlanta, Georgia.

[viningsimage2.gif]

(Map)

EXHIBIT A-2



ATM SPACE



This Exhibit is attached to and made a part of the Lease by and between
EOP-PACES LIMITED PARTNERSHIP ("Landlord") and THE SUMMIT NATIONAL BANK
("Tenant") for space in the Building located at 2727 Paces Ferry Road, N.W.,
Atlanta, Georgia.



(Floor Plan)

EXHIBIT B



BUILDING RULES AND REGULATIONS



The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking garage (if any), the Property and the
appurtenances. Capitalized terms have the same meaning as defined in the Lease.

   

1.

Sidewalks, doorways, vestibules, halls, stairways and other similar areas shall
not be obstructed by Tenant or used by Tenant for any purpose other than ingress
and egress to and from the Premises. No rubbish, litter, trash, or material
shall be placed, emptied, or thrown in those areas. At no time shall Tenant
permit Tenant's employees to loiter in Common Areas or elsewhere about the
Building or Property.

   

2.

Plumbing fixtures and appliances shall be used only for the purposes for which
designed, and no sweepings, rubbish, rags or other unsuitable material shall be
thrown or placed in the fixtures or appliances. Damage resulting to fixtures or
appliances by Tenant, its agents, employees or invitees, shall be paid for by
Tenant, and Landlord shall not be responsible for the damage.

   

3.

No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building, except those of such color, size, style
and in such places as are first approved in writing by Landlord. All tenant
identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant's cost and expense, using the standard graphics
for the Building. Except in connection with the hanging of lightweight pictures
and wall decorations, no nails, hooks or screws shall be inserted into any part
of the Premises or Building except by the Building maintenance personnel.

   

4.

Landlord may provide and maintain in the first floor (main lobby) of the
Building an alphabetical directory board or other directory device listing
tenants, and no other directory shall be permitted unless previously consented
to by Landlord in writing.

   

5.

Tenant shall not place any lock(s) on any door in the Premises or Building
without Landlord's prior written consent and Landlord shall have the right to
retain at all times and to use keys to all locks within and into the Premises. A
reasonable number of keys to the locks on the entry doors in the Premises shall
be furnished by Landlord to Tenant at Tenant's cost, and Tenant shall not make
any duplicate keys. All keys shall be returned to Landlord at the expiration or
early termination of this Lease.

   

6.

All contractors, contractor's representatives and installation technicians
performing work in the Building shall be subject to Landlord's prior approval
and shall be required to comply with Landlord's standard rules, regulations,
policies and procedures, which may be revised from time to time.

   

7.

Movement in or out of the Building of furniture or office equipment, or dispatch
or receipt by Tenant of merchandise or materials requiring the use of elevators,
stairways, lobby areas or loading dock areas, shall be restricted to hours
designated by Landlord. Tenant shall obtain Landlord's prior approval by
providing a detailed listing of the activity. If approved by Landlord, the
activity shall be under the supervision of Landlord and performed in the manner
required by Landlord. Tenant shall assume all risk for damage to articles moved
and injury to any persons resulting from the activity. If equipment, property,
or personnel of Landlord or of any other party is damaged or injured as a result
of or in connection with the activity, Tenant shall be solely liable for any
resulting damage or loss.

   

8.

Landlord shall have the right to approve the weight, size, or location of heavy
equipment or articles in and about the Premises. Damage to the Building by the
installation, maintenance, operation, existence or removal of property of Tenant
shall be repaired at Tenant's sole expense.

   

9.

Corridor doors, when not in use, shall be kept closed.

   

10.

Tenant shall not: (1) make or permit any improper, objectionable or unpleasant
noises or odors in the Building, or otherwise interfere in any way with other
tenants or persons having business with them; (2) solicit business or
distribute, or cause to be distributed, in any portion of the Building,
handbills, promotional materials or other advertising; or (3) conduct or permit
other activities in the Building that might, in Landlord's sole opinion,
constitute a nuisance.

   

11.

No animals, except those assisting handicapped persons, shall be brought into
the Building or kept in or about the Premises.

   

12.

No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises, Building or about the Property. Tenant shall
not, without Landlord's prior written consent, use, store, install, spill,
remove, release or dispose of, within or about the Premises or any other portion
of the Property, any asbestos-containing materials or any solid, liquid or
gaseous material now or subsequently considered toxic or hazardous under the
provisions of 42 U.S.C. Section 9601 et seq. or any other applicable
environmental Law which may now or later be in effect. Tenant shall comply with
all Laws pertaining to and governing the use of these materials by Tenant, and
shall remain solely liable for the costs of abatement and removal.

   

13.

Tenant shall not use or occupy the Premises in any manner or for any purpose
which might injure the reputation or impair the present or future value of the
Premises or the Building. Tenant shall not use, or permit any part of the
Premises to be used, for lodging, sleeping or for any illegal purpose.

   

14.

Tenant shall not take any action which would violate Landlord's labor contracts
or which would cause a work stoppage, picketing, labor disruption or dispute, or
interfere with Landlord's or any other tenant's or occupant's business or with
the rights and privileges of any person lawfully in the Building ("Labor
Disruption"). Tenant shall take the actions necessary to resolve the Labor
Disruption, and shall have pickets removed and, at the request of Landlord,
immediately terminate any work in the Premises that gave rise to the Labor
Disruption, until Landlord gives its written consent for the work to resume.
Tenant shall have no claim for damages against Landlord or any of the Landlord
Related Parties, nor shall the date of the commencement of the Term be extended
as a result of the above actions.

   

15.

Tenant shall not install, operate or maintain in the Premises or in any other
area of the Building, electrical equipment that would overload the electrical
system beyond its capacity for proper, efficient and safe operation as
determined solely by Landlord. Tenant shall not furnish cooling or heating to
the Premises, including, without limitation, the use of electronic or gas
heating devices, without Landlord's prior written consent. Tenant shall not use
more than its proportionate share of telephone lines and other telecommunication
facilities available to service the Building.

   

16.

Tenant shall not operate or permit to be operated a coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods), except for machines for the exclusive
use of Tenant's employees, and then only if the operation does not violate the
lease of any other tenant in the Building.

   

17.

Bicycles and other vehicles are not permitted inside the Building or on the
walkways outside the Building, except in areas designated by Landlord.

   

18.

Landlord may from time to time adopt systems and procedures for the security and
safety of the Building, its occupants, entry, use and contents. Tenant, its
agents, employees, contractors, guests and invitees shall comply with Landlord's
systems and procedures.

   

19.

Landlord shall have the right to prohibit the use of the name of the Building or
any other publicity by Tenant that in Landlord's sole opinion may impair the
reputation of the Building or its desirability. Upon written notice from
Landlord, Tenant shall refrain from and discontinue such publicity immediately.

   

20.

Tenant shall not canvass, solicit or peddle in or about the Building or the
Property.

   

21.

Neither Tenant nor its agents, employees, contractors, guests or invitees shall
smoke or permit smoking in the Common Areas, unless the Common Areas have been
declared a designated smoking area by Landlord, nor shall the above parties
allow smoke from the Premises to emanate into the Common Areas or any other part
of the Building. Landlord shall have the right to designate the Building
(including the Premises) as a non-smoking building.

   

22.

Landlord shall have the right to designate and approve standard window coverings
for the Premises and to establish rules to assure that the Building presents a
uniform exterior appearance. Tenant shall ensure, to the extent reasonably
practicable, that window coverings are closed on windows in the Premises while
they are exposed to the direct rays of the sun.

   

23.

Deliveries to and from the Premises shall be made only at the times, in the
areas and through the entrances and exits designated by Landlord. Tenant shall
not make deliveries to or from the Premises in a manner that might interfere
with the use by any other tenant of its premises or of the Common Areas, any
pedestrian use, or any use which is inconsistent with good business practice.

   

24.

The work of cleaning personnel shall not be hindered by Tenant after 5:30 p.m.,
and cleaning work may be done at any time when the offices are vacant. Windows,
doors and fixtures may be cleaned at any time. Tenant shall provide adequate
waste and rubbish receptacles to prevent unreasonable hardship to the cleaning
service.

EXHIBIT C



COMMENCEMENT LETTER



INTENTIONALLY OMITTED



EXHIBIT D



WORK LETTER





This Exhibit is attached to and made a part of the Amendment by and between
EOP-PACES LIMITED PARTNERSHIP ("Landlord") and THE SUMMIT NATIONAL BANK
("Tenant") for space in the Building located at 2727 Paces Ferry Road, N.W.,
Atlanta, Georgia 30339.

   

As used in this Workletter, the "Premises" shall be deemed to mean the Premises,
as initially defined in the attached Amendment.

   

1.

Landlord shall perform improvements to the Premises in accordance with the plans
prepared by The Preston Partnership, dated November 14, 2001, as revised on
April 16, 2002 (the "Plans"). The improvements to be performed by Landlord in
accordance with the Plans are hereinafter referred to as the "Landlord Work." It
is agreed that construction of the Landlord Work will be completed at Landlord's
sole cost and expense (subject to the terms of Section 2 below) using Building
standard methods, materials and finishes. Landlord shall enter into a direct
contract for the Landlord Work with a general contractor selected by Landlord.
In addition, Landlord shall have the right to select and/or approve of any
subcontractors used in connection with the Landlord Work. Landlord's supervision
or performance of any work for or on behalf of Tenant shall not be deemed a
representation by Landlord that such Plans or the revisions thereto comply with
applicable insurance requirements, building codes, ordinances, laws or
regulations, or that the improvements constructed in accordance with the Plans
and any revisions thereto will be adequate for Tenant's use, it being agreed
that Tenant shall be responsible for all elements of the design of Tenant's
plans (including, without limitation, compliance with law, functionality of
design, the structural integrity of the design, the configuration of the
premises and the placement of Tenant's furniture, appliances and equipment).

   

2.

If Tenant shall request any revisions to the Plans, Landlord shall have such
revisions prepared at Tenant's sole cost and expense and Tenant shall reimburse
Landlord for the cost of preparing any such revisions to the Plans, plus any
applicable state sales or use tax thereon, upon demand. Promptly upon completion
of the revisions in the Plans, Landlord shall notify Tenant in writing of the
increased cost in the Landlord Work, if any, resulting from such revisions to
the Plans. Tenant, within one Business Day, shall notify Landlord in writing
whether it desires to proceed with such revisions. In the absence of such
written authorization, Landlord shall have the option to continue work on the
Premises disregarding the requested revision. Tenant shall be responsible for
any Tenant Delay in completion of the Premises resulting from any revision to
the Plans. If such revisions result in an increase in the cost of Landlord Work,
such increased costs, plus any applicable state sales or use tax thereon, shall
be payable by Tenant upon demand. Notwithstanding anything herein to the
contrary, all revisions to the Plans shall be subject to the approval of
Landlord.

   

3.

Tenant acknowledges that the Landlord Work may be performed by Landlord in the
Premises during Normal Business Hours prior to or subsequent to the Extension
Date. Landlord and Tenant agree to cooperate with each other in order to enable
the Landlord Work to be performed in a timely manner and with as little
inconvenience to the operation of Tenant's business as is reasonably possible.
Notwithstanding anything herein to the contrary, any delay in the completion of
the Landlord Work or inconvenience suffered by Tenant during the performance of
the Landlord Work shall not delay the Extension Date nor shall it subject
Landlord to any liability for any loss or damage resulting therefrom or entitle
Tenant to any credit, abatement or adjustment of Rent or other sums payable
under the Lease.

   

4.

This Exhibit shall not be deemed applicable to any additional space added to the
Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the original Premises or any additions
to the Premises in the event of a renewal or extension of the original Term of
the Lease, whether by any options under the Lease or otherwise, unless expressly
so provided in the Lease or any amendment or supplement to the Lease.

EXHIBIT E



ADDITIONAL PROVISIONS



This Exhibit is attached to and made a part of the Lease by and between
EOP-PACES LIMITED PARTNERSHIP ("Landlord") and THE SUMMIT NATIONAL BANK
("Tenant") for space in the Building located at 2727 Paces Ferry Road, N.W.,
Atlanta, Georgia.

   

I.

PARKING.

   

A.

During the initial Term, Tenant agrees to lease from Landlord and Landlord
agrees to lease to Tenant a total of 15 unreserved parking spaces and 8 reserved
spaces (collectively, the "Spaces") in, or on the roof of, the Building garage
("Garage") for the use of Tenant and its employees. No deductions or allowances
shall be made for days when Tenant or any of its employees does not utilize the
parking facilities or for Tenant utilizing less than all of the Spaces. Tenant
shall not have the right to lease or otherwise use more than the number of
reserved and unreserved Spaces set forth above. The reserved Spaces shall be
located on the Plaza Level deck and shall be assigned and reserved for the use
of Tenant's customers during the hours Tenant is open for business.

   

B.

During the initial Term, Tenant shall pay Landlord, as Additional Rent in
accordance with Article IV of the Lease, the sum of $0.00 per month, plus
applicable tax thereon, if any, for each unreserved Space leased by Tenant
hereunder, and the sum of $50.00 per month, plus applicable tax thereon, if any,
for each reserved Space leased by Tenant hereunder. After the initial Term, such
rates may be adjusted from time-to-time to reflect the then current rate for
parking in the Garage.

   

C.

Except for particular spaces and areas designated by Landlord for reserved
parking, all parking in the Garage and surface parking areas serving the
Building shall be on an unreserved, first-come, first-served basis.

   

D.

Landlord shall not be responsible for money, jewelry, automobiles or other
personal property lost in or stolen from the Garage or the surface parking areas
regardless of whether such loss or theft occurs when the Garage or other areas
therein are locked or otherwise secured. Except as caused by the negligence or
willful misconduct of Landlord and without limiting the terms of the preceding
sentence, Landlord shall not be liable for any loss, injury or damage to persons
using the Garage or the surface parking areas or automobiles or other property
therein, it being agreed that, to the fullest extent permitted by law, the use
of the Spaces shall be at the sole risk of Tenant and its employees.

   

E.

Landlord shall have the right from time to time to designate the location of the
unreserved Spaces and to promulgate reasonable rules and regulations regarding
the Garage, the surface parking areas, if any, the Spaces and the use thereof,
including, but not limited to, rules and regulations controlling the flow of
traffic to and from various parking areas, the angle and direction of parking
and the like. Tenant shall comply with and cause its employees to comply with
all such rules and regulations as well as all reasonable additions and
amendments thereto.

   

F.

Tenant shall not store or permit its employees to store any automobiles in the
Garage or on the surface parking areas without the prior written consent of
Landlord. Except for emergency repairs, Tenant and its employees shall not
perform any work on any automobiles while located in the Garage or on the
Property. If it is necessary for Tenant or its employees to leave an automobile
in the Garage or on the surface parking areas overnight, Tenant shall provide
Landlord with prior notice thereof designating the license plate number and
model of such automobile.

   

G.

Landlord shall have the right to temporarily close the Garage or certain areas
therein in order to perform necessary repairs, maintenance and improvements to
the Garage or the surface parking areas, if any.

   

H.

Tenant shall not assign or sublease any of the Spaces without the consent of
Landlord. Landlord shall have the right to terminate this Parking Agreement with
respect to any Spaces that Tenant desires to sublet or assign.

   

I.

Landlord may elect to provide parking cards or keys to control access to the
Garage or surface parking areas, if any. In such event, Landlord shall provide
Tenant with one card or key for each Space that Tenant is leasing hereunder,
provided that Landlord shall have the right to require Tenant or its employees
to place a deposit on such access cards or keys and to pay a fee for any lost or
damaged cards or keys.

   

J.

Landlord hereby reserves the right to enter into a management agreement or lease
with an entity for the Garage ("Garage Operator"). In such event, Tenant, upon
request of Landlord, shall enter into a parking agreement with the Garage
Operator and pay the Garage Operator the monthly charge established in Section
I.B. of this Exhibit E, and Landlord shall have no liability for claims arising
through acts or omissions of the Garage Operator unless caused by Landlord's
negligence or willful misconduct. It is understood and agreed that the identity
of the Garage Operator may change from time to time during the Lease Term. In
connection therewith, any parking lease or agreement entered into between Tenant
and a Garage Operator shall be freely assignable by such Garage Operator or any
successors thereto.

   

K.

Landlord agrees to mark and post the reserved Spaces for use only by the
customers of Tenant's banking business, but such exclusive use of the "reserved"
Spaces by the customers of Tenant's banking business shall be applicable only
during the hours Tenant is open for business to the public. Landlord shall
police and enforce the posted limitations and rules regarding the use of such
reserved Spaces, including, without limitation, towing of vehicles illegally
parking therein. Tenant authorizes Landlord to cause any such illegally parked
car to be towed from the building parking areas. The Landlord agrees to
cooperate and work closely with the Tenant concerning the removal of illegally
parking vehicles in reserved Spaces, for which a monthly rent is paid.

   

II

. RENEWAL OPTION.





A.

Grant of Option; Conditions

. Tenant shall have the right to extend the Term (the "Renewal Option") for one
additional period of 5 years commencing on the day following the Termination
Date of the Term and ending on the 5th anniversary of the Termination Date (the
"Renewal Term"), if:        

1.

Landlord receives notice of exercise ("Initial Renewal Notice") not less than 9
full calendar months prior to the expiration of the Term and not more than 12
full calendar months prior to the expiration of the Term; and

       

2.

Tenant is not in default under the Lease beyond any applicable cure periods at
the time that Tenant delivers its Initial Renewal Notice or at the time Tenant
delivers its Binding Notice (as defined below); and

       

3.

No part of the Premises is sublet (other than pursuant to a Permitted Transfer,
as defined in Article XII of the Lease or pursuant to a Transfer (as defined in
Article XII.A.) to which Landlord has consented so long as said transferee
continues to use the Premises for the operation of a full service banking
institution and for no other use) at the time that Tenant delivers its Initial
Renewal Notice or at the time Tenant delivers its Binding Notice; and

       

4.

The Lease has not been assigned (other than pursuant to a Permitted Transfer, as
defined in Article XII of the Lease or pursuant to a Transfer (as defined in
Article XII.A.) to which Landlord has consented so long as said transferee
continues to use the Premises for the operation of a full service banking
institution and for no other use) prior to the date that Tenant delivers its
Initial Renewal Notice or prior to the date Tenant delivers its Binding Notice.

     

B.

Terms Applicable to Premises During Renewal Term

.        

1.

The initial Base Rent rate per rentable square foot for the Premises during the
Renewal Term shall equal the Prevailing Market (hereinafter defined) rate per
rentable square foot for the Premises. Base Rent during the Renewal Term shall
increase, if at all, in accordance with the increases assumed in the
determination of Prevailing Market rate. Base Rent attributable to the Premises
shall be payable in monthly installments in accordance with the terms and
conditions of the Lease.

       

2.

Tenant shall pay Additional Rent (i.e. Expenses and Taxes) for the Premises
during the Renewal Term in accordance with the Lease, and the manner and method
in which Tenant reimburses Landlord for Tenant's share of Expenses and Taxes and
the Base Year, if any, applicable to such matter, shall be some of the factors
considered in determining the Prevailing Market rate for the Renewal Term.

     

C.

Procedure for Determining Prevailing Market

. Within 30 days after receipt of Tenant's Initial Renewal Notice, Landlord
shall advise Tenant of the applicable Base Rent rate for the Premises for the
Renewal Term. Tenant, within 15 days after the date on which Landlord advises
Tenant of the applicable Base Rent rate for the Renewal Term, shall either
(i) give Landlord final binding written notice ("Binding Notice") of Tenant's
exercise of its Renewal Option, or (ii) if Tenant disagrees with Landlord's
determination, provide Landlord with written notice of rejection (the "Rejection
Notice"). If Tenant fails to provide Landlord with either a Binding Notice or
Rejection Notice within such 15 day period, Tenant's Renewal Option shall be
null and void and of no further force and effect. If Tenant provides Landlord
with a Binding Notice, Landlord and Tenant shall enter into the Renewal
Amendment (as defined below) upon the terms and conditions set forth herein. If
Tenant provides Landlord with a Rejection Notice, Landlord and Tenant shall work
together in good faith to agree upon the Prevailing Market rate for the Premises
during the Renewal Term. Upon agreement, Tenant shall provide Landlord with
Binding Notice and Landlord and Tenant shall enter into the Renewal Amendment in
accordance with the terms and conditions hereof. If Landlord and Tenant fail to
agree upon the Prevailing Market rate within such fifteen (15) day period,
Tenant, by written notice to Landlord (the "Arbitration Notice") within five (5)
days after the expiration of such fifteen (15) day period, shall have the right
to have the Prevailing Market rate determined in accordance with the following
procedures. If Tenant fails to exercise its right to arbitrate, Tenant's Renewal
Option shall be deemed to be null and void and of no further force and effect.  
   

D.

Arbitration Procedure

. If Tenant provides Landlord with an Arbitration Notice, Landlord and Tenant,
within ten (10) days after the date of the Arbitration Notice, shall each
simultaneously submit to the other, in a sealed envelope, its good faith
estimate of the Prevailing Market rate (collectively referred to as the
"Estimates"). If the higher of such Estimates is not more than one hundred five
percent (105%) of the lower of such Estimates, then Prevailing Market rate shall
be the average of the two Estimates. If the Prevailing Market rate is not
resolved by the exchange of Estimates, Landlord and Tenant, within seven (7)
days after the exchange of Estimates, shall each select an appraiser to
determine which of the two Estimates most closely reflects the Prevailing Market
rate for the Renewal Term. Each appraiser so selected shall be certified as an
MAI appraiser or as an ASA appraiser and shall have had at least five (5) years
experience within the previous ten (10) years as a real estate appraiser working
in the Northwest area of Atlanta, Georgia, with working knowledge of current
rental rates and practices. For purposes of this Lease, an "MAI" appraiser means
an individual who holds an MAI designation conferred by, and is an independent
member of, the American Institute of Real Estate Appraisers (or its successor
organization, or in the event there is no successor organization, the
organization and designation most similar), and an "ASA" appraiser means an
individual who holds the Senior Member designation conferred by, and is an
independent member of, the American Society of Appraisers (or its successor
organization, or, in the event there is no successor organization, the
organization and designation most similar). Upon selection, Landlord's and
Tenant's appraisers shall work together in good faith to agree upon which of the
two Estimates most closely reflects the Prevailing Market rate for the Renewal
Term. The Estimate chosen by such appraisers shall be binding on both Landlord
and Tenant as the Base Rent rate for the Renewal Term. If either Landlord or
Tenant fails to appoint an appraiser within the seven day period referred to
above, the appraiser appointed by the other party shall be the sole appraiser
for the purposes hereof. If the two appraisers cannot agree upon which of the
two Estimates most closely reflects the Prevailing Market within the twenty (20)
days after their appointment, then, within ten (10) days after the expiration of
such twenty (20) day period, the two (2) appraisers shall select a third
appraiser meeting the aforementioned criteria. Once the third appraiser has been
selected as provided for above, then, as soon thereafter as practicable but in
any case within fourteen (14) days, the appraiser shall make his determination
of which of the two Estimates most closely reflects the Prevailing Market rate
and such Estimate shall be binding on both Landlord and Tenant as the Base Rent
rate for the Renewal Term. If the arbitrator believes that expert advice would
materially assist him, he may retain one or more qualified persons, to provide
such expert advice. The parties shall share equally in the costs of the
arbitrator and of any experts retained by the arbitrator. Any fees of any
appraiser, counsel or experts engaged directly by Landlord or Tenant, however,
shall be borne by the party retaining such appraiser, counsel or expert. In the
event that the Prevailing Market rate has not been determined by the
commencement date of the term for the Renewal Term, Tenant shall pay Base Rent
upon the terms and conditions in effect for initial Premises until such time as
the Prevailing Market rate has been determined. Upon such determination, the
Base Rent for the Renewal Term shall be retroactively adjusted to the
commencement of the term for the Renewal Term. If such adjustment results in an
underpayment of Base Rent by Tenant, Tenant shall pay Landlord the amount of
such underpayment within thirty (30) days after the determination thereof. If
such adjustment results in an overpayment of Base Rent by Tenant, Landlord shall
credit such overpayment against the next installment of Base Rent due under the
Lease and, to the extent necessary, any subsequent installments until the entire
amount of such overpayment has been credited against Base Rent.            

E.

Renewal Amendment

. If Tenant is entitled to and properly exercises its Renewal Option, Landlord
shall prepare an amendment (the "Renewal Amendment") to reflect changes in the
Base Rent, Extended Term, Extended Termination Date and other appropriate terms.
The Renewal Amendment shall be sent to Tenant within a reasonable time after
receipt of the Binding Notice and Tenant shall execute and return the Renewal
Amendment to Landlord within 15 days after Tenant's receipt of same, but, upon
final determination of the Prevailing Market rate applicable during the Renewal
Term as described herein, an otherwise valid exercise of the Renewal Option
shall be fully effective whether or not the Renewal Amendment is executed.      

F.

Definition of Prevailing Market

. For purposes of this Renewal Option, "Prevailing Market" shall mean the arms
length fair market annual rental rate per rentable square foot under renewal
leases and amendments entered into on or about the date on which the Prevailing
Market is being determined hereunder for space comparable to the Premises in the
Building and office buildings comparable to the Building in the Northwest
Atlanta area. The determination of Prevailing Market shall take into account any
material economic differences between the terms of this Lease and any comparison
lease or amendment, such as rent abatements, construction costs and other
concessions and the manner, if any, in which the landlord under any such lease
is reimbursed for operating expenses and taxes. The determination of Prevailing
Market shall also take into consideration any reasonably anticipated changes in
the Prevailing Market rate from the time such Prevailing Market rate is being
determined and the time such Prevailing Market rate will become effective under
this Lease.



III.

SECURITY SYSTEM

. Tenant acknowledges that Landlord, at Tenant's request, has installed a
security monitoring system for Tenant's use in addition to base building
Security System and that such monitoring system has been installed solely for
the benefit of Tenant.      

IV.

OTHER BANKS IN BUILDING

.        

A.

To the extent Landlord is not prohibited by any existing or future Law, and
provided Tenant is not in default under this Lease, Landlord covenants not to
enter into a lease agreement for space in the Building (hereinafter defined)
with a Competitor (as hereinafter defined) for a term scheduled to commence
during the Term of this Lease. If Landlord enters into a lease for space within
the Building with a Competitor for a term that commences during the Term of this
Lease, and Tenant is not in default under this Lease, then, in lieu of the Base
Rent provided in Section I.D. of this Lease, commencing on the date of the
opening for business of such Competitor, Tenant shall pay to Landlord substitute
rent ("Substitute Rent") equal to fifty percent (50%) of the Base Rent due under
this Lease until the earlier to occur of (i) the Competitor closes its business;
(ii) the Competitor's lease terminates; (iii) the Competitor's primary use is no
longer the Subject Primary Use (as hereinafter defined); or (iv) Tenant's
primary use is no longer the Subject Primary Use, at which time the Substitute
Rent Period shall end and Tenant shall again pay to Landlord Base Rent as
provided in Section I.D. of this Lease. Any period in which Tenant shall pay
Substitute Rent shall be deemed a Substitute Rent Period. Notwithstanding
anything to the contrary contained herein, this Section IV.A. shall be null and
void from and after the date, if any, on which Tenant ceases to operate a
banking institution in the Premises for a period of three consecutive months or
more (other than a closure due to repairs, remodeling or fire or other
casualty).

       

B.

For purposes of this Section IV, a "Competitor" shall mean any tenant in the
Building (i) whose lease or other agreement with Landlord (collectively, an
"Occupancy Agreement") is dated on or after the date of this Lease and (ii)
whose primary use is the operation of a commercial bank, savings bank, savings
and loan association, credit union or similar banking facility if such
commercial bank, savings bank, savings and loan association, credit union or
similar banking facility will have banking counters or teller windows for
accepting deposits and loan payments and cashing checks for retail banking
customers on a walk-in basis or whose primary use is a federally or state
chartered commercial bank, consumer banking services similar to those offered by
commercial retail banks in the Atlanta, Georgia area as "private" or
"professional" banking (the "Subject Primary Use"). Competitor shall not in any
event include: (a) a tenant open for business on the date of this Lease or any
assignee or sublessee of any such tenant or any renewal or extension of the
Occupancy Agreement of such tenant, or (b) a tenant whose Occupancy Agreement is
dated prior to the date of this Lease or any assignee or sublessee of any such
tenant or any renewal or extension of the Occupancy Agreement of such tenant, or
(c) a tenant who has been permitted to assume an Occupancy Agreement or
otherwise operate its business in the Building based upon or as a result of a
bankruptcy, insolvency or similar action or (d) any tenant operating any
freestanding ATM machine installed within the leased premises in the Building or
(e) any credit union operations which are ancillary to other business operations
in the Building within the leased premises of a tenant in the Building of such
tenants. For purposes of this Section, "Building" shall mean the building
commonly known as One Paces West which is more particularly described on the
legal description attached hereto as Exhibit G but shall not include any other
buildings in the complex commonly known as Paces West.

     

V.

MONUMENT SIGN PANEL

. So long as Tenant is not in default hereunder, Tenant shall be permitted to
maintain a panel on Landlord's monument sign. Notwithstanding the foregoing,
however, Tenant's signage rights set forth in this Section V shall be null and
void from and after the date, if any, on which Tenant ceases to operate a
banking institution in the Premises for a period of three consecutive months or
more (other than a closure due to repairs, remodeling or fire or other
casualty). Tenant shall be responsible for repairs or replacements of the panel.
Tenant shall commence all repairs to the panel within five (5) days after the
occurrence of said damage.      

VI.

BANKING DRIVEWAY

. Landlord and Tenant acknowledge the existence of a banking driveway for the
purpose of permitting vehicular access by Tenant's banking customers to the
exterior banking teller window along the westerly exterior façade of the
building together with a canopy over the teller window area. Tenant shall have
the right, at Tenant's sole cost and expense, to install new directional signage
for the banking driveway provided that any such signage shall be subject to the
review and approval of Landlord and local governing authority. The costs of
maintaining and repairing the banking driveway and the landscaping adjoining
same shall be included in Expenses under this Lease except that Tenant shall be
responsible for the cost of any seal coating applied to the banking driveway.
Any electric current consumed in connection with the lighting of the banking
driveway and the operation of any equipment shall, for purposes of the
reimbursement provisions of this Lease, be deemed to be consumed by Tenant in
the Premises. Tenant shall be solely responsible for the costs of maintaining
and repairing the canopy. The banking driveway shall, for purposes of Sections
XIV.A., XIV.B., XV and XVI of this Lease, be deemed a part of the Premises.
Notwithstanding anything to the contrary contained herein, in the event Tenant
ceases to operate a banking institution in the Premises for a period of three
consecutive months or more (other than a closure due to repairs, remodeling or
fire or other casualty), Tenant shall remove the drive-through window and bay
equipment to the reasonable satisfaction of Landlord.      

VI.

ATM Machine

.        

A.

Landlord leases to Tenant and Tenant accepts the space located in the Building
lobby as depicted on Exhibit A-1 (the "ATM Space") for Tenant's operation of an
ATM (as defined below) during the Term of this Lease. Landlord (as part of the
Landlord Work as defined in Exhibit D attached hereto) shall remove and dispose
of Tenant's ATM existing in the exterior of the Building as of the date hereof.
Tenant, at its sole cost and expense, shall purchase and install a new ATM in
the Building lobby in the ATM Space.

       

B.

"Permitted Use": The ATM Space shall be used only for the operation of one
automatic teller machine ("ATM") for dispensing cash; processing withdrawals,
deposits, transfers and advances; facilitating inquiries and requests about a
user's account; and such other transactions as are normally conducted by ATMs
that are (i) located in the lobbies of office buildings comparable to the
Building in the Northwest Atlanta area and (ii) owned by other national banking
institutions; provided such other transactions do not conflict with any
exclusive use covenant granted by Landlord to any other tenant or occupant of
the Building and do not constitute a disturbance to other tenants in the
Building or injure the reputation of the Building, as determined by Landlord in
its reasonable discretion. The ATM Space shall be used for no other use or
purpose whatsoever.

       

C.

The ATM to be installed by Tenant in the ATM Space shall be subject to
Landlord's reasonable approval and Tenant, at its expense, shall prepare and
deliver to Landlord for Landlord's approval a set of final plans and
specifications for such ATM. Tenant's construction and installation of the ATM
or any improvements in the surrounding area shall be performed in accordance
with Laws and shall otherwise be in accordance with the terms of Section IX.C.
of the Lease.

       

D.

Landlord agrees to furnish Tenant electricity to the ATM Space only in
accordance with and subject to the terms and conditions in this Lease.
Landlord's failure to furnish, or any interruption or termination of electrical
services due to the application of Laws, the failure of any equipment, the
performance of repairs, improvements or alterations, or the occurrence of any
other event or cause shall not render Landlord liable to Tenant, constitute a
constructive eviction of Tenant, give rise to an abatement of Rent nor relieve
Tenant from the obligation to fulfill any covenant or agreement under this
Lease. Any electric current consumed in connection with the operation of the ATM
and related equipment shall, for purposes of the reimbursement provisions of
this Lease, be deemed to be consumed by Tenant in the Premises. Tenant's use of
electrical service in connection with the ATM or the ATM Space shall not exceed,
either in voltage, rated capacity, or overall load, that which Landlord deems to
be standard for the Building, although it is understood that electricity shall
be supplied to the ATM 24 hours a day, 7 days a week, subject to the other terms
and provisions of this Lease.

       

E.

The ATM shall be owned by Tenant. At all times during the Term, as same may be
extended, Tenant, at its cost, shall maintain in good, clean, safe and working
condition, the ATM, the ATM Space and the areas surrounding the ATM Space,
including, without limitation, all equipment and fixtures installed which
exclusively serve the ATM or the ATM Space. All such repairs and maintenance
shall be performed in accordance with the terms of Section IX.A. of the Lease.
Tenant shall not make alterations, additions or improvements to the ATM, ATM
Space or other portions of the Building affecting the ATM without first
obtaining the written consent of Landlord in each instance, which consent may be
withheld at Landlord's sole and absolute discretion. Tenant shall keep the ATM
in operation at least during Normal Business Hours.

       

F.

All terms and provisions of the Lease shall be applicable to the ATM and the ATM
Space, including, without limitation, Article XII (Assignment and Subletting),
Article XIV (Indemnity and Waiver of Claims) and Article XV (Tenant's
Insurance), except as specifically described otherwise in this Section VI and
except that Landlord shall not supply air-cooling, heat, water, janitorial
service, cleaning, passenger or freight elevator service or window washing to
the ATM or the ATM Space and Tenant shall not be entitled to any work
allowances, rent credits, expansion rights or renewal rights with respect to the
ATM unless such concessions or rights are specifically provided for herein with
respect to the ATM. Landlord shall not be liable for any theft or damage to the
ATM or any items or materials with respect to the ATM.

       

G.

Tenant, at its expense, shall maintain all permits and licenses and observe and
comply with all Laws relating to the ATM. Tenant shall provide all security
measures for the ATM which are customary for an automatic teller machine similar
to the ATM described herein, including without limitation, adequate lighting.
Tenant shall comply with all Laws and regulations as they pertain to safety for
operation of ATM facilities, to the extent applicable, and any other applicable
statutes, laws or regulations, including governmental restrictions.

       

H.

Upon expiration or sooner termination of the Term, Tenant agrees to remove the
ATM and related improvements and restore the affected area to the condition
prior to installation of the ATM, reasonable wear and tear excepted, at Tenant's
expense, and the terms and provisions of Article VIII of this Lease shall apply
with respect to Tenant's removal, repair and restoration obligations described
in this Section H.

     

VII.

TERMINATION OF EXISTING LEASE

. Landlord (as successor in interest to ZML -- Paces Limited Partnership), as
landlord, and Tenant, as tenant, are currently landlord and tenant under that
certain lease dated June 16, 1995 (the "Existing Lease") demising the Premises.
The Existing Lease currently is scheduled to expire by its terms on June 30,
2002, which is the day immediately preceding the Commencement Date of this Lease
(the "Existing Lease Termination Date"). Tenant shall remain liable for all
monthly base rent, additional rent and other sums coming due under the Existing
Lease up to and including the Existing Lease Termination Date, even if such sums
are billed subsequent to the Existing Lease Termination Date. The termination of
the Existing Lease shall be effective without further documentation, provided
that Tenant, upon request from Landlord, shall enter into an amendment to the
Existing Lease to document such early termination.



 

 

EXHIBIT F



PARTIAL LIST OF TENANT'S PROPERTY





In addition to any Required Removables specified by Landlord and any other items
of Tenant's Property, the following personal property, fixtures and equipment
shall be removed by Tenant at the expiration or earlier termination of the Lease
or Tenant's right to possession and any damage caused by such removal shall be
repaired to the reasonable satisfaction of Landlord:

   

a.

All furniture, art, movable equipment (proof machines, copiers, computer
equipment, teller machines, phone equipment, mail machines, file cabinets,
appliances, etc.), plants and supplies;

   

b.

Drive-through window and bay equipment;

   

c.

Vault and vault door;

   

d.

Safe deposit boxes;

   

e.

Security equipment;

   

f.

Undercounter teller drawers; banking counters and teller windows;

   

g.

After hour depository; and

   

h.

ATM machine and attachments.

EXHIBIT G



LEGAL DESCRIPTION



All that tract or parcel of land lying and being in Land Lot 885, 17th District,
2nd Section, Cobb County, Georgia and being more particularly described as
follows:

 

Beginning at an iron pin marking the point where the West Line of Land Lot 885
intersects the Northerly Right of Way of Paces Ferry Road, running thence N
03-35-05 E 785.04 feet along the West line of Land Lot 885 to an iron pin;
thence running S 36-40-00 E 39.02 feet to a point; thence S 00-23-55 E 194.18
feet to a point; thence N 89-35-05 E 263.36 feet to a point; thence S 00-23-54 E
273.22 feet to a point; thence running N 89-36-06 E 10.00 feet to a point;
thence S 00-23-54 E 62.50 feet to a point; thence S 16-10-26 E 36.34 feet to an
iron pin; thence S 12-49-43 E 58.48 feet to an iron pin; thence running S
01-39-16 E 173.56 feet to an iron pin located on the Northerly Right of Way of
Paces Ferry Road; running thence Northwesterly along the Northerly Right of Way
of Paces Ferry Road (80' R/W) and following the curvature thereof an arc
distance of 294.04 feet (said arc having a radius of 1517.58 feet and being
subtended by a chord of N 85-01-07 W 293.58 feet) to a point; thence N 79-32-51
W 86.50 feet to an iron pin and the Point of Beginning. Said Parcel containing
4.678 acres of land as shown on a plat prepared by Melvin H. Pair & Assoc. dated
5/17/84 last revised 9/3/85.

